Exhibit 10.10

To:

Avis Budget Italia S.p.A. Fleet Co. S.A.p.A.

Via Galileo Galilei 1

39100 Bolzano

Italy

Cc:

Crédit Agricole Corporate and Investment Bank

9 quai du Président Paul Doumer,

92920 Paris La Défense Cedex

France

Paris, 7 March 2013

Dear Sirs,

We refer to the proposal contained in your letter dated 5 March 2013, the
contents of which we reproduce in full below and sign by way of full and
unconditioned acceptance thereof.

“To:

Avis Budget Italia S.p.A.

Via Galileo Galilei 1

39100 Bolzano

Italy

Crédit Agricole Corporate and Investment Bank

9 quai du Président Paul Doumer,

92920 Paris La Défense Cedex

France

London, 5 March 2013

Dear Sirs,

We refer to our recent discussions and hereby propose to you the following:

AMENDMENT AND RESTATEMENT AGREEMENT

(ITALIAN MASTER LEASE AGREEMENT)

BETWEEN

 

(1) AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A. (formerly, Avis Autonoleggio
S.p.A. Fleet Co. S.A.p.A.), a partnership limited by shares (società in
accomandita per azioni) incorporated in the Republic of Italy with registered
office at Via Galileo Galilei 1, 39100, Bolzano, Italy, fiscal code, VAT code
and companies’ register of Bolzano number 097550851009 (“Italian FleetCo” or the
“Lessor”);

 

- 1 -



--------------------------------------------------------------------------------

(2) AVIS BUDGET ITALIA S.P.A., a joint stock company (società per azioni)
incorporated in the Republic of Italy with registered office at Via Galileo
Galilei 1, 39100, Bolzano, fiscal code and companies’ register of Bolzano,
number 00421940586, acting in the capacity of Italian servicer (“Italian Opco”
or the “Lessee”); and

 

(3) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a bank incorporated pursuant
to the laws of France with registered office in 9 quai du Président Paul Doumer,
92920 Parigi, la Défense Cedex (France), registered with the Registre du
Commerce et des Sociétés de Nanterre with number 304.187.701, acting in its
capacities as “FleetCo Security Agent” under the FleetCo Transaction Documents
and agent (mandatario con rappresentanza) acting for itself and on behalf of the
Issuer under the FleetCo Italian Facility Agreement (the “FleetCo Security
Agent”).

The Lessor, the Lessee and the FleetCo Security Agent are hereinafter
collectively referred to as the “Parties” and, each of them, as a “Party”.

WHEREAS

 

(A) On 20 October 2011 an interim fleet facility agreement was executed between,
inter alios, the Parties and certain companies belonging to the Avis Europe
Group (as amended and restated from time to time, the “IFF”).

 

(B) On 18 May 2012 Italian FleetCo acceded to the IFF as a borrower and
guarantor in order to partially fund the purchase of its vehicle fleet (the
“Transaction”). In the context of the Transaction, inter alia, an Italian law
interim master lease agreement was executed among the Lessor, the Lessee and the
FleetCo Security Agent pursuant to which the Lessor has undertaken to lease
(concedere in leasing) to the Lessee the Vehicles from time to time purchased by
Italian FleetCo under the contracts entered into with, inter alios, each Vehicle
Manufacturer and/or Vehicle Dealer (as amended on 20 December 2012, the “Interim
Master Lease Agreement”).

 

(C) A new transaction is due to be set up as from the date hereof (the
“Securitisation”) in order, in particular, to re–finance the amounts due by
Italian FleetCo under the IFF, inter alia, through the granting by CarFin
Finance International Limited of a financing dedicated to a specified business
pursuant to article 2447-decies of the Italian civil code, so to finance the
business conducted or to be conducted by Italian FleetCo consisting of the
purchase of Vehicles from a Vehicle Manufacturer or Vehicle Dealer by Italian
FleetCo in Italy and the resale of such Vehicles in accordance with the FleetCo
Transaction Documents under the FleetCo Italian Facility Agreement.

 

(D) In connection with Recital (C) above, pursuant to this amendment and
restatement agreement (the “Agreement”) the Parties wish to mutually acknowledge
and agree to:

 

  i) terminate by way of novation the Interim Master Lease Agreement and
discharge the Parties’ contractual obligations and liabilities arising
thereunder; and

 

  ii) novate in full the obligations deriving from the Interim Master Lease
Agreement with the obligations deriving from this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(E) By executing this Agreement the FleetCo Security Agent expressly consents to
the termination by way of novation of the Interim Master Lease Agreement subject
to the terms of this Agreement.

IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Recitals

The Recitals set forth above constitute an integral and essential part of this
Agreement with the force and value of covenants.

 

1.2 Definitions

Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions Agreement dated on or about the date
hereof, and entered into by, amongst others, the Issuer, the Issuer Security
Trustee and the Transaction Agent (the “Master Definitions Agreement”) (as the
same may be amended, varied or supplemented from time to time and without regard
to the governing law of the Master Definitions Agreement) and shall be governed
by Italian law when used in this Agreement.

 

2. TERMINATION BY WAY OF NOVATION

 

2.1 Pursuant to articles 1230 et seq. of the Italian civil code, by way of
execution of this Agreement, the Parties agree to terminate by way of novation
the Interim Master Lease Agreement and replace the obligations set out therein
with the provisions and obligations provided for in this Agreement.

 

2.2 Accordingly, the Parties acknowledge and agree that, with effect from the
date hereof:

 

  2.2.1 their respective obligations under the terms and conditions of the
Interim Master Lease Agreement are terminated by way of novation in accordance
with provisions of Clause 3 below and shall no longer have force or effect;

 

  2.2.2 the Interim Master Lease Agreement is terminated as a consequence of the
execution of this Agreement having been signed, irrespective of the relevant
terms provided for in the Interim Master Lease Agreement, with effectiveness
from the date hereof; and

 

  2.2.3 the Parties hereby expressly discharge and exonerate each other and
confirm that no amount is due to each other under the Interim Master Lease
Agreement and hereby waive any claim and/or right that each might have against
each other under the Interim Master Lease Agreement

provided however that such termination and discharge shall not affect any
rights, liabilities or obligations of Italian Opco as lessee under the Interim
Master Lease Agreement (the “IFF Lessee”) with respect to payments or other
obligations due and payable or due to be performed in accordance with the
Interim Master Lease Agreement on or prior to the date hereof.

 

- 3 -



--------------------------------------------------------------------------------

2.3 Subject to Clause 2.1 and 2.2 above, any obligation due in respect of the
Interim Master Lease Agreement shall be deemed to be replaced and governed by
the provisions of this Agreement and the amended and restated master lease
agreement (the “Italian Master Lease Agreement”) set out in Schedule 1 (Amended
and Restated Italian Master Lease Agreement).

 

2.4 Notwithstanding any provision to the contrary in Clauses 2.1 to 2.3 above,

 

  i) the IFF Lessee shall, by way of exception to clause 12 (Lease Rents) of the
Interim Master Lease Agreement, pay on 20 March 2013 to Italian FleetCo as
lessor under the Interim Master Lease Agreement (the “IFF Lessor”), all accrued
and unpaid lease rent(s) as calculated on the basis of a Related Month
commencing on 1 (inclusive) and ending 20 March 2013 (inclusive), together with
all other payments accrued but unpaid under the Interim Master Lease Agreement
(including in particular any amount due under Clause 20 (VAT) of the Interim
Master Lease Agreement and Clause 21 (Indemnities) of the Interim Master Lease
Agreement) (the “IFF Lease Rents”).

 

  ii) all Vehicles leased to the IFF Lessee pursuant to the terms of the Interim
Master Lease Agreement shall be automatically considered, as from the date
hereof, as being leased pursuant to the Italian Master Lease Agreement, as
novated hereunder. However, the Parties agree that the IFF Lessee shall pay to
the IFF Lessor, on the Lease Payment Date falling on 20 March 2013, the IFF
Lease Rents calculated on the basis of a Rental Month commencing on (including)
1 and ending on (including) 20 March 2013.

 

3. APPLICABILITY

 

3.1 This Agreement shall be effective on the date hereof.

 

3.2 From the date hereof any reference in any Transaction Document to the
Interim Master Lease Agreement shall be construed as a reference to the amended
and restated Italian Master Lease Agreement set out in Schedule 1.

 

4. LAW - JURISDICTION

 

4.1 Governing law

This Agreement and any non-contractual obligations arising out of or connected
with it are governed by and shall be construed in accordance with Italian law.

 

4.2 Jurisdiction

The courts of Rome shall have exclusive jurisdiction to settle any dispute
arising out of or in connection with the validity, effectiveness, interpretation
and/or enforceability of this Agreement and any disputes related to any
non-contractual obligations arising out of or in connection with this Agreement.

*        *        *

 

- 4 -



--------------------------------------------------------------------------------

If you agree with the terms of this letter please copy the content of the same
on Your letter and send it to us duly signed for acceptance by your authorised
representatives.

 

Yours faithfully, [SIGNED]

/s/ Mark Kightley

AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A.”

*            *             *

 

Yours faithfully,

/s/ Mark Kightley

AVIS BUDGET ITALIA S.P.A

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE 1

AMENDED AND RESTATED

ITALIAN MASTER LEASE AGREEMENT

 

LOGO [g500075img249.jpg]   

STUDIO LEGALE ASSOCIATO

IN ASSOCIAZIONE CON CLIFFORD CHANCE

AVIS BUDGET ITALIA S.P.A. FLEETCO S.A.P.A.

AS LESSOR

AVIS BUDGET ITALIA S.P.A.

AS LESSEE

AND

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

AS FLEETCO SECURITY AGENT

 

 

AMENDED AND RESTATED

ITALIAN MASTER LEASE AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

  DEFINITIONS      4   

2.

  PRINCIPLES OF INTERPRETATION      4   

3.

  REQUEST FOR LEASE      6   

4.

  LEASE TERM      7   

5.

  VEHICLE SCHEDULE AND CONDITIONS TO LEASE      8   

6.

  DELIVERY OF VEHICLES      10   

7.

  USE OF VEHICLES AND SUB–LEASING      10   

8.

  NON DISTURBANCE      12   

9.

  ACCESS      12   

10.

  TRANSFER OF RISK      13   

11.

  LESSEE’S UNCONDITIONAL OBLIGATIONS      13   

12.

  RENT      15   

13.

  CASUALTIES AND NON-ELIGIBLE VEHICLES      15   

14.

  PROGRAMME VEHICLE SPECIAL DEFAULT PAYMENTS      16   

15.

  LESSEE RIGHT TO TERMINATE A PROGRAMME VEHICLE LEASE PRIOR TO THE PROGRAMME
MINIMUM TERM      17   

16.

  FEES, TRAFFIC PENALTIES AND FINES      17   

17.

  PREPAYMENTS AND LATE PAYMENTS      18   

18.

  PAYMENT MECHANICS      19   

19.

  TAX GROSS-UP      20   

20.

  VAT AND STAMP TAXES      20   

21.

  INDEMNITIES      21   

22.

  COVENANTS OF THE LESSEE      23   

23.

  REPRESENTATIONS AND WARRANTIES      27   

24.

  REDESIGNATION EVENTS      28   

25.

  LIMITATIONS ON REDESIGNATION      29   

26.

  REDESIGNATION MECHANICS      29   

27.

  TERMINATION      30   

28.

  REJECTED VEHICLES      32   

29.

  RETURN/REDELIVERY OF VEHICLES      33   

30.

  SALE OF VEHICLES      34   

 

- 1 -



--------------------------------------------------------------------------------

31.

  NO REPRESENTATION OR WARRANTY BY LESSOR      37   

32.

  LIMITATION OF LIABILITY OF LESSOR AND OF THE FLEETCO SECURITY AGENT      37   

33.

  NON PETITION AND LIMITED RECOURSE      38   

34.

  NO WAIVER      38   

35.

  CONTRADICTORY INSTRUCTIONS      38   

36.

  ASSIGNMENT AND SECURITY      38   

37.

  VOLUME PREMIUM      39   

38.

  OBLIGATIONS AS CORPORATE OBLIGATIONS      39   

39.

  TIME OF THE ESSENCE      39   

40.

  FLEETCO SECURITY AGENT NOT A PARTY      39   

41.

  GOVERNING LAW      40   

42.

  JURISDICTION      41   

 

- 2 -



--------------------------------------------------------------------------------

ITALIAN MASTER LEASE AGREEMENT dated 7 March 2013.

BETWEEN:

 

(1) AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A. (formerly, Avis Autonoleggio
S.p.A. Fleet Co. S.A.p.A.), a partnership limited by shares (società in
accomandita per azioni) incorporated in the Republic of Italy with registered
office at Via Galileo Galilei 1, 39100, Bolzano, Italy, fiscal code, VAT code
and companies’ register of Bolzano number 097550851009, with a share capital
equal to Euro 120,000 (the “Lessor”).

 

(2) AVIS BUDGET ITALIA S.P.A. a joint stock company (società per azioni)
incorporated in the Republic of Italy with registered office at Via Galileo
Galilei 1, 39100, Bolzano,, fiscal code and companies’ register of Bolzano,
number 00421940586, with a share capital equal to Euro 480,000 (the “Lessee”);
and

 

(3) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK a bank incorporated pursuant
to the laws of France with registered office in 9 quai du Président Paul Doumer,
92920 Parigi, la Défense Cedex (France), registered with the Registre du
Commerce et des Sociétés de Nanterre with number 304.187.701, in its capacity as
security agent under the FleetCo Transaction Documents and as agent (mandatario
con rappresentanza) acting for itself and on behalf of the Issuer under the
FleetCo Italian Facility Agent (the “FleetCo Security Agent”). The FleetCo
Security Agent executes this Agreement for the sole purpose of taking advantage
(profittare), pursuant to article 1411 of the civil code, of the provisions of
this Agreement containing stipulations in its favour and in favour of the
FleetCo Secured Creditors.

INTRODUCTION:

 

(A) The Lessor purchases, subject to certain conditions being satisfied,
Vehicles from certain Vehicle Manufacturers or Vehicle Dealers.

 

(B) The Lessor has agreed to lease Vehicles (concedere in leasing) to the Lessee
under this Agreement on the terms and subject to the conditions set out in this
Agreement.

 

(C) The Lessee will use Vehicles leased to it for its vehicle rental business
located in Italy for use primarily within such jurisdiction and ancillary
purposes, and is permitted to sub-lease Vehicles, on the terms and subject to
the limits and conditions set out in this Agreement.

 

(D) The Lessor entered into a servicing agreement with the Lessee on the date
hereof (as amended and/or restated from time to time) (the “Italian Servicing
Agreement”), pursuant to which the Lessee has agreed or will agree to act as
servicer (the “Italian Servicer”) to provide certain administrative services to
the Lessor in respect of, amongst other things, the Vehicles as further
described in the Italian Servicing Agreement.

THE PARTIES AGREE as follows:

 

- 3 -



--------------------------------------------------------------------------------

SECTION A

DEFINITIONS AND INTERPRETATION AND COMMON TERMS

 

1. DEFINITIONS

 

1.1 Definitions and interpretation

Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions Agreement dated on or about the date
hereof, and entered into by, amongst others, the Issuer, the Issuer Security
Trustee and the Transaction Agent (the “Master Definitions Agreement”) (as the
same may be amended, varied or supplemented from time to time and without regard
to the governing law of the Master Definitions Agreement) and shall be governed
by Italian law when used in this Agreement.

 

1.2 Common Terms

The Common Terms shall be incorporated by reference into this Agreement (other
than clause 25 (Counterparts), which shall not be incorporated hereto). If there
is any conflict between the Common Terms as incorporated by reference into this
Agreement and the other provisions of this Agreement, the provisions of the
incorporated Common Terms shall prevail to the fullest extent permitted by
applicable law.

For the purpose of this Agreement the Common Terms shall be governed, read and
construed in accordance with Italian law.

 

2. PRINCIPLES OF INTERPRETATION

 

2.1 Construction of words

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to “this Agreement” were to this Agreement.

 

2.2 Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Agreement
and those given in the Master Definitions Agreement or any other Transaction
Document, the definitions set out in this Agreement will prevail.

 

2.3 Principles of law

If any obligations of a party to this Agreement or provisions of this Agreement
are subject to or contrary to any mandatory principles of applicable law,
compliance with such obligations and/or provisions of this Agreement shall be
deemed to be subject to such mandatory principles (or waived) to the extent
necessary to be in compliance with such law.

 

- 4 -



--------------------------------------------------------------------------------

2.4 Meaning of “sub-lease”

In this Agreement, the term “sub-lease” means any underlease, sub-lease,
licence, mandate or rental agreement in relation to the use of a Vehicle between
the Lessee, as lessor, and a sub-lessee (or equivalent), as lessee.

 

2.5 Performance of the Italian Servicer

The Parties acknowledge that the Lessor has appointed the Lessee as Italian
Servicer to perform, inter alia, certain of the obligations of the Lessor
hereunder, as set out in the Italian Servicing Agreement, and such performance
shall discharge the relevant obligations to the same extent as if the Lessor had
performed them. Furthermore, also in consideration for the provisions of Clause
32 (Limitation of liability of Lessor and of the FleetCo Security Agent) and in
accordance with the Italian Servicing Agreement, the Lessor will agree through
separate mandate agreements that the Lessee will be entitled to exercise the
rights and actions, in the name and on behalf of the Lessor, against the Vehicle
Manufacturers arising from the statutory warranties due by such Vehicle
Manufacturer as well as all conventional warranties set out in the applicable
Vehicle Manufacturer Agreements and Vehicle Dealer Agreements, all (present and
future) legal proceedings exercisable by the Lessor against any Vehicle
Manufacturer or against any third party connected therewith and/or resulting
from the exercise of such warranties (including, without limitation, any action
aiming at the termination of the relevant sale (azione di risoluzione), arising
from any hidden defect of the leased Vehicle (azione di garanzia per vizi),
and/or arising from any third party rights purported in respect of leased
Vehicles (azione di garanzia per evizione).

 

2.6 Lessor’s capacity

For all purposes, the Lessee hereby acknowledges and agrees that the Lessor is
not a manufacturer, repairer or servicing agent in respect of any Vehicle.

 

2.7 Additional Rules

In this Agreement:

“Italian Civil Code” means the Italian civil code approved by Royal Decree on
16 March 1942, No. 267, as amended from time to time.

“Wilful misconduct” means dolo and “gross negligence”, colpa grave.

 

- 5 -



--------------------------------------------------------------------------------

SECTION B

LEASE

 

3. REQUEST FOR LEASE

 

3.1 Vehicle Request Notice

 

  3.1.1 The Lessee may from time to time, at its sole discretion, send a Vehicle
Request Notice to the Lessor copied to the Italian Servicer.

 

  3.1.2 Each Vehicle Request Notice shall specify the Vehicle Manufacturer or
the Vehicle Dealer, the model, the model year, the expected date of delivery to
the Lessee’s premises and the number of Vehicles that the Lessee wishes to lease
(which shall relate to Vehicles that the Lessor is able to purchase under a
Vehicle Manufacturer Agreement or Vehicle Dealer Agreement).

 

3.2 Purchase of Vehicles and agreement to lease

 

  3.2.1 If the Lessor, subject to Clause 5.2 (Conditions precedent to lease) but
otherwise in its absolute discretion, accepts a Vehicle Request Notice from the
Lessee by countersigning the relevant Vehicle Request Notice, it will be
required to purchase Vehicles and the Lessor agrees that it (or the Italian
Servicer on its behalf) will, subject to receiving sufficient funding under the
Transaction Documents and sub-clause 3.2.2, make the relevant Vehicle orders to
purchase such Vehicles in accordance with the terms of the relevant Vehicle
Dealer Buy-Back Agreement, Vehicle Manufacturer Buy-Back Agreement, Vehicle
Dealer Purchase Agreement or Vehicle Manufacturer Purchase Agreement.

 

  3.2.2 If the Lessor (or the Italian Servicer on its behalf) agrees to purchase
Vehicles in accordance with the terms of the relevant Vehicle Dealer Buy-Back
Agreement, Vehicle Manufacturer Buy-Back Agreement, Vehicle Dealer Purchase
Agreement or Vehicle Manufacturer Purchase Agreement to fulfil a Vehicle Request
Notice accepted in accordance with sub-clause 3.2.1, the Lessee shall lease as
from the relevant Lease Commencement Date the Vehicles so ordered subject to and
in accordance with the terms set out in this Agreement.

 

  3.2.3 The Lessor undertakes for the benefit of the FleetCo Security Agent that
it shall not accept any Vehicle Request Notices received after the occurrence of
a Master Lease Termination Event where such Master Lease Termination Event has
not been waived by or remedied to the satisfaction of the FleetCo Security
Agent. The Lessor is entitled to (and shall, unless the FleetCo Security Agent
specifies otherwise) reject any Vehicle Request Notice which has been delivered
prior to the occurrence of a Master Lease Termination Event in circumstances
where (a) the corresponding Vehicles order has yet to be made by the Lessor, and
(b) a Master Lease Termination Event has occurred after delivery of a Vehicle
Request Notice and such Master Lease Termination Event is continuing.

 

- 6 -



--------------------------------------------------------------------------------

  3.2.4 If the Lessor does not or cannot accept a Vehicle Request Notice, it
shall promptly notify the Lessee in writing thereof and the Lessor shall not
incur any Liability whatsoever if it does not or cannot accept a Vehicle Request
Notice.

 

3.3 Amendment and cancellation of Vehicle Request Notices

 

  3.3.1 Subject to sub-clause 3.3.2 and Clause 5.4 (Indemnity), and provided
that no Master Lease Termination Event has occurred and is continuing, the
Lessee may at any time and at its sole discretion amend or cancel any of the
Vehicle Request Notices it has delivered to the Lessor in accordance with
Clause 3.1 (Vehicle Request Notice). The Lessor shall only be obliged to accept
such amendment or cancellation to the extent that it is permitted to amend or
cancel the corresponding Vehicle order under the relevant Vehicle Dealer
Buy-Back Agreement, Vehicle Manufacturer Buy-Back Agreement, Vehicle Dealer
Purchase Agreement or Vehicle Manufacturer Purchase Agreement.

 

  3.3.2 If the Lessee proposes to cancel or amend any of the Vehicle Request
Notices in accordance with sub-clause 3.3.1, it shall send a notice in writing
to the Lessor, copied to the Italian Servicer, by no later than the relevant
Lease Commencement Date identifying the Vehicle Request Notice concerned and
specifying the amendments and/or cancellation it proposes to make to that
Vehicle Request Notice.

 

4. LEASE TERM

 

4.1 Lease Term

 

  4.1.1 The term of the lease granted hereunder in relation to any Vehicle shall
be the applicable Lease Term and each Vehicle leased hereunder will be leased by
the Lessor to the Lessee with effect from the relevant Lease Commencement Date,
subject to and in accordance with the terms of this Agreement, including
satisfaction of the conditions precedent set out in Clause 5.2 (Conditions
precedent to lease) in relation to the relevant Vehicle. A lease in respect of a
Vehicle hereunder will expire and automatically terminate at the end of the
Lease Term provided that such lease may be renewed in accordance with Clause 4.2
(Renewal of Lease).

 

  4.1.2 The Lessee expressly acknowledges that the Lease Commencement Date and
associated Lease Term may commence prior to the date of physical delivery of a
Vehicle to the Lessee and that the Lease Expiration Date and the expiry of the
Lease Term may end after the date of physical redelivery of a Vehicle to the
Lessor.

 

4.2 Renewal and extension of Lease

 

  4.2.1

Subject to sub-clause 4.2.2 and the other terms of this Agreement, any lease of
Vehicles hereunder can be renewed and/or extended by execution of the Lessor and
the Lessee of a Master Lease Renewal Agreement in substantially the form set out
in Schedule 1 (Form of Master Lease Renewal Agreement) on or before the Master
Lease Scheduled Expiry Date or within 5 (five) Business

 

- 7 -



--------------------------------------------------------------------------------

  Days after the Master Lease Scheduled Expiry Date, in which circumstance the
lease of the relevant Vehicle will expire on the immediately following Master
Lease Scheduled Expiry Date (and, notwithstanding any provision herein to the
contrary, such lease shall have remained in full force and effect during such 5
(five) Business Day period following the relevant Master Lease Scheduled Expiry
Date).

 

  4.2.2 The Lessor may only enter into a Master Lease Renewal Agreement if no
Master Lease Termination Event has occurred and is continuing.

 

  4.2.3 The Master Lease Renewal Agreement shall become effective on the date
stated therein (subject to the deemed extension provision in sub-clause 4.2.1).

 

  4.2.4 The Lessee shall provide a copy of each Master Lease Renewal Agreement
to the Transaction Agent, the FleetCo Security Agent and the Liquidation Agent.

 

5. VEHICLE SCHEDULE AND CONDITIONS TO LEASE

 

5.1 Vehicle Schedule

 

  5.1.1 Subject to the satisfaction of the conditions in Clause 5.2 (Conditions
precedent to lease), if the Lessor has ordered Vehicles in order to fulfil an
accepted Vehicle Request Notice and provided that the relevant Vehicle Request
Notice has not been cancelled in full in accordance with Clause 3.3 (Amendment
and cancellation of Vehicle Request Notice), then following the delivery to the
Lessor (or the Italian Servicer on its behalf) of the relevant Vehicles in
accordance with the relevant Vehicle Dealer Buy-Back Agreement, Vehicle
Manufacturer Buy-Back Agreement, Vehicle Dealer Purchase Agreement or Vehicle
Manufacturer Purchase Agreement, as the case may be, the Lessor (or the Italian
Servicer on its behalf) will deliver to the Lessee (with a copy to the FleetCo
Security Agent and the Transaction Agent) a duly completed and duly executed
Vehicle Schedule in relation to such Vehicles by the fifth (5) Business Day
following the last day of the week during which the Lease Commencement Date for
the relevant Vehicles has occurred and the Lessee shall sign such Vehicle
Schedule.

 

  5.1.2 Among other things, each Vehicle Schedule shall evidence, in respect of
all Vehicles referred to therein, the relevant individual leases for each
Vehicle.

 

5.2 Conditions precedent to lease

 

  5.2.1 The agreement of the Lessor to lease any Vehicle to the Lessee hereunder
is subject to:

 

  (a) all conditions precedent listed in sub-clause 5.2.2 being satisfied (to
the satisfaction of the Lessor and the Fleetco Security Agent) or waived (with
or without conditions) by the Lessor and the FleetCo Security Agent on the
delivery of a duly completed and executed Vehicle Request Notice;

 

  (b) all conditions precedent listed in sub-clause 5.2.2 being satisfied (to
the satisfaction of the Lessor and the FleetCo Security Agent) or waived (with
or without conditions) by the Lessor and the FleetCo Security Agent on the
relevant Lease Commencement Date; and

 

- 8 -



--------------------------------------------------------------------------------

  (c) receipt by the Lessor and the FleetCo Security Agent of the documents
listed in Schedule 4 (Condition Precedent Documents) prior to or on the date of
this Agreement, in each case, in a form satisfactory to the Lessor and the
FleetCo Security Agent.

 

  5.2.2 For the purposes of sub-clauses 5.2.1(a) and 5.2.1(b), the conditions
precedent are:

 

  (a) no (i) Potential Master Lease Termination Event or (ii) Master Lease
Termination Event shall have occurred and be continuing or would result from the
delivery of such Vehicle Request Notice or leasing of such Vehicle;

 

  (b) the Master Lease End Date has not occurred;

 

  (c) the Lessee’s representations and warranties in Clause 23 (Representations
and Warranties) are true and correct in all material respects by reference to
the facts and circumstances existing at the time when such representations and
warranties are deemed to be made; and

 

  (d) the relevant Vehicle is an Eligible Vehicle.

 

5.3 Representation and warranty as to conditions precedent

The Lessee hereby agrees that:

 

  5.3.1 on each day that it submits a Vehicle Request Notice, the Lessee shall
be deemed to represent and warrant to the Lessor that the conditions precedent
referred to in sub-clause 5.2.1(a) are fulfilled unless written notice to the
contrary is provided by the Lessee to the Lessor and the FleetCo Security Agent
prior to the date on which the representation and warranty is deemed to be made;
and

 

  5.3.2 on each Lease Commencement Date, the Lessee shall be deemed to represent
and warrant to the Lessor that the conditions precedent referred to in
sub-clause 5.2.1(b) are fulfilled unless written notice to the contrary is
provided by the Lessee to the Lessor and the FleetCo Security Agent prior to the
date on which the representation and warranty is deemed to be made.

 

5.4 Indemnity

The Lessee shall indemnify the Lessor in respect of any Liabilities which the
Lessor may suffer in circumstances where the Lessor has ordered a Vehicle or
Vehicles following the receipt of a Vehicle Request Notice and (i) the Lessee
has cancelled or amended the aforementioned Vehicle Request Notice in accordance
with Clause 3.3 (Amendment and cancellation of Vehicle Request Notice) and/or
(ii) the Lessor has accepted a Vehicle Request Notice but subsequently is made
aware of a Master Lease Termination Event and rejects such notice, and/or
(iii) a lease is not entered into by the date on which the Lessor pays the
purchase price for such Vehicle or Vehicles (including, without limitation,
where a lease is not entered into because the conditions precedent in Clause 5.2
(Conditions precedent to lease) are not satisfied).

 

- 9 -



--------------------------------------------------------------------------------

6. DELIVERY OF VEHICLES

 

6.1 The Lessor shall deliver (or procure the delivery of) the relevant Vehicles
which are the subject of a Vehicle Request Notice to the drop location specified
by the Lessee to the Lessor before such delivery (and confirmed in the relevant
Vehicle Schedule) and such delivery (and any subsequent transportation to the
premises of the Lessee) shall be at the Lessee’s expense (and the Lessee shall
promptly reimburse the Lessor for such costs and expenses upon receipt of an
invoice from the Lessor in respect of the same) to the extent that such costs
have not been included in the Capitalised Cost of such Vehicle.

 

6.2 In addition, all deliveries to be made in accordance with this Clause 6 will
be made (i) in the name of and on behalf of the Lessor, by the Lessee or any of
its agents; (ii) together with the Vehicle Documents in its possession (or in
possession of any of its agent appointed for this purpose) relating to the
relevant Vehicle; and (iii) free of any Security Interest (other than any
retention of title to the benefit of the Lessor provided pursuant to the
relevant Vehicle Dealer Buy Back Agreement, Vehicle Manufacturer Buy Back
Agreement, Vehicle Dealer Purchase Agreement or Vehicle Manufacturer Purchase
Agreement (if applicable) and/or any option right pursuant to Clause 30.5
(Italian Opco option to purchase Vehicles) below).

 

6.3 The Lessor shall not be responsible for any Liabilities (including any loss
of profit) arising from any delay in the delivery of, or failure to deliver, any
Vehicle to the Lessee pursuant to any Vehicle Request Notice .

 

7. USE OF VEHICLES AND SUB–LEASING

 

7.1 Use of Vehicles

 

  7.1.1 During the Lease Term of a Vehicle, the Lessee may use the Vehicles for
the following purposes:

 

  (a) without prejudice to the uses specified in paragraphs (b) to (e), in the
ordinary course of the Lessee’s vehicle rental business;

 

  (b) to use as a Service Vehicle;

 

  (c) to sub-lease to persons, other than Affiliates of the Avis Europe Group
established in Italy, for use in the ordinary course of such persons’ own
vehicle rental business, or for the use by such persons’ employees in activities
related to such business; or

 

  (d) to sub-lease to Affiliates of the Avis Europe Group established in Italy
for use by such Affiliates in their own businesses or by its employees in their
personal activities or activities related to such business in Italy; or

 

  (e) to sub-lease to Affiliates of the Avis Europe Group or third parties
located in Italy for use by such Affiliates or third parties in their own
businesses or by their employees in their personal activities or activities
related to such business.

 

- 10 -



--------------------------------------------------------------------------------

  7.1.2 the Lessee may not use any Vehicle for any purpose not set out in the
above sub-clause 7.1.1 without obtaining prior written consent from the Lessor
and the FleetCo Security Agent.

 

7.2 Conditions to Sub-leases

 

  7.2.1 The Lessee shall ensure that the Vehicles used as Service Vehicles
pursuant to Clause 7.1.1 (b), and /or sub-leased pursuant to Clause 7.1.1 (c) to
(e) shall at all time comply with the Concentration Limits.

 

  7.2.2 The Lessee may only grant a sub-lease under Clause 7.1 (Use of Vehicles)
if the following conditions (or, in the case of sub-leases to be granted under
sub-clause 7.1.1(a) or 7.1.1(b), subject only to the conditions specified in
paragraphs (a), (b) and (f) are satisfied at the time such sub-lease is entered
into:

 

  (a) the sub-lease must not conflict in any material respect with a lease
granted to the Lessee under this Agreement;

 

  (b) the lease term of the sub-lease of any Vehicle may not extend beyond the
Lease Term applicable to such Vehicle (which, for the avoidance of doubt, may
not exceed 12 months) and the sub-lease shall terminate upon termination of this
Agreement;

 

  (c) the sub-lease documentation shall expressly:

 

  (i) acknowledge the Lessor’s ownership of the Vehicles and (where applicable)
that security over the Vehicles has been granted in favour of the FleetCo
Secured Creditors (and shall not result in a change of registration of the
ownership of the Vehicles or a change of registration at the registry in the
Relevant Jurisdiction of the Lessee to a different registry);

 

  (ii) be stated to be subject to the Lessor’s rights in respect of the Vehicles
(including a right of inspection consistent with Clause 8 (Non disturbance) and
Clause 9 (Access)); and

 

  (iii) acknowledge the Lessor’s right of repossession;

 

  (d) in the case of a sub-lease granted pursuant to sub-clause 7.1.1(c) or
7.1.1(d), the Vehicles are sub-leased to persons established in the Lessee’s
Relevant Jurisdiction;

 

  (e)

the sub-lease shall not permit any further sub-leasing other than in the
ordinary course of the relevant sub-lessor’s own vehicle rental business or the
use by such sub-lessor’s employees in activities related to such businesses
provided that where an Affiliate of the Avis Europe Group to which the Lessee
has sub-leased a Vehicle pursuant to sub-clause 7.1.1(d) and 7.1.1(e) wishes to
sub-lease such Vehicle to a

 

- 11 -



--------------------------------------------------------------------------------

  third party for use by such third party’s own vehicle rental business or for
use by such third party’s employees in activities related to such business
(i) such further sub-lease shall comply with the conditions specified in clause
7.2.2 (or in the case of sub-leases granted under sub-clauses 7.1.1(a) or
7.1.1(b), only with the conditions specified in clauses 7.2.2(a), (b) and
(f) and (ii) the relevant Vehicle is further sub-leased to a person located in
the same jurisdiction as the relevant Affiliate or the Lessee;

 

  (f) no sub-lease shall involve any transfer of title or proprietary interest
in the Vehicle and the sub-lease shall not in any way discharge or diminish any
of the Lessee’s obligations to the Lessor under this Agreement and the Lessee
shall remain primarily liable for the performance of all its obligations under
this Agreement to the same extent as if such sub-lease had not occurred,
including any re–registration requirements (if any) arising from termination or
expiry of the sub-lease;

 

  (g) no Potential Master Lease Termination Event or Master Lease Termination
Event has occurred and is continuing or would result from the sub-leasing of the
Vehicle;

 

  (h) to the knowledge of the Lessee at the time of the granting of the
sub-lease or at the time of the undertaking by the Lessee to grant the
sub-lease, no Insolvency Event exists in respect of the sub-lessee; and

 

  (i) to the knowledge of the Lessee the sub-lease shall not render any of the
Transaction Documents to which the Lessor is a party illegal.

 

8. NON DISTURBANCE

The Lessor undertakes that, provided that there is no Master Lease Termination
Event which has occurred and is continuing and subject to Clause 29.3
(Repossession of Vehicles), it shall not, through its own acts, interfere with
the quiet enjoyment, possession and use of a Vehicle leased to the Lessee
hereunder for so long as the Lessee or any sub-lessee possesses such Vehicle in
accordance with the terms of this Agreement and subject to the Italian FleetCo
Security Documents.

 

9. ACCESS

If a Master Lease Termination Event is continuing and is not remedied or waived
by the Lessor and the FleetCo Security Agent, without prejudice to the Lessor’s
or the FleetCo Security Agent’s rights under Clause 27 (Termination), the
Lessor, the FleetCo Security Agent or any professional adviser to the Lessor or
the FleetCo Security Agent retains the right, but not the duty, to inspect such
Vehicles which are at any of the premises of the Lessee (from time to time) and
which have been leased by the Lessor to the Lessee during normal business hours
without disturbing the ordinary conduct of the Lessee’s business and subject to
reasonable advance notice. The Lessor, FleetCo Security Agent and their advisors
or agents shall not incur any liability or obligation by reason of making or not
making any such inspection.

 

- 12 -



--------------------------------------------------------------------------------

10. TRANSFER OF RISK

As of the relevant Lease Commencement Date, and until the later of (i) the Lease
Expiration Date or (ii) such time at which the Lessee and the relevant
sub-lessee (if any) no longer possesses such Vehicle and the risk of loss,
damage, theft, taking, destruction, attachment, seizure, confiscation or
requisition with respect to such Vehicle has been transferred to any third
party, the Lessee assumes and bears (as between the Lessor and the Lessee) the
risk of loss, damage, theft, taking, destruction, attachment, seizure,
confiscation or requisition with respect to such Vehicle, however caused or
occasioned, and all other risks and liabilities relating to the Vehicle.

 

11. LESSEE’S UNCONDITIONAL OBLIGATIONS

 

11.1 Obligation to pay Rent

Without prejudice to the provisions of Clause 17.1 (Prepayments), the Lessee’s
obligation to pay all Rent and other sums hereunder shall be absolute and
unconditional and shall not be subject to any contingency whatsoever, including
without limitation:

 

  11.1.1 any abatement, recoupment or other right which either party may have
against each other, set–off, counterclaim, deduction or reduction for any reason
whatsoever (save where such deduction or reduction is required under any
Requirement of Law in which case Clause 19 (Tax Gross Up) shall apply);

 

  11.1.2 the unavailability of the Vehicle for any reason, including delayed or
late delivery from a Vehicle Manufacturer and/or Vehicle Dealer, Opco or another
FleetCo, any lack or invalidity of title or any other defect in title,
merchantability, fitness for purpose, condition, design, or operation of any
kind or nature of the Vehicle, or the ineligibility of the Vehicle for any
particular use, or for registration or documentation under the laws of any
relevant jurisdiction, or the destruction of, or damage to, the Vehicle;

 

  11.1.3 any failure or delay on the part of any party hereto, whether with or
without fault on its part, in performing or complying with any further terms or
conditions of this Agreement;

 

  11.1.4 any Insolvency Event in relation to the Lessor or the Lessee;

 

  11.1.5 any failure on the part of any sub-lessee to perform or comply with any
of the terms of any sub-lease arrangement entered into with the Lessee
(including, without limitation, any failure to pay rent under such sub-lease
arrangement);

 

  11.1.6 any lack of due authorisation of or other invalidity in relation to
this Agreement;

 

  11.1.7 any damage to, removal, abandonment, salvage, loss, theft, scrapping or
destruction of or any requisition or taking of the Vehicles or any part thereof;

 

  11.1.8 any restriction, prevention or curtailment of or interference with any
use of the Vehicles or any part thereof;

 

- 13 -



--------------------------------------------------------------------------------

  11.1.9 any change, waiver, extension, indulgence or other action or omission
in respect of any obligation or liability of the Lessee or the Lessor;

 

  11.1.10 any failure on the part of the Lessor or the Lessee to perform or
comply with any of the terms hereof or of any other agreement;

 

  11.1.11 any invalidity or unenforceability of a part of this Agreement or any
provision of any thereof, in each case whether against or by the Lessee or
otherwise;

 

  11.1.12 any insurance premiums payable by the Lessee with respect to the
Vehicles; or

 

  11.1.13 the provisions of a Master Lease Termination Notice.

 

11.2 No termination etc.

The Lessee waives all rights now or hereafter conferred by law or otherwise to
terminate this Agreement or to have it nullified, or to any diminution or
reduction of Rent or other amounts payable by the Lessee hereunder.

 

11.3 Payments by Lessee final

All payments made by the Lessee hereunder shall be final, absent manifest error
and the Lessee shall not seek to recover any such payment or any part thereof
for any reason whatsoever.

 

11.4 Survival of obligation to pay Rent

If this Agreement or any lease of a Vehicle shall be terminated in whole or in
part by operation of law or otherwise (other than in accordance with Clause 27
(Termination)), the Lessee shall nonetheless pay an amount equal to all Rents
and all other amounts due hereunder in respect of any Vehicles which were
subject to a lease hereunder at the time and in the manner that such payments
would have become due and payable under the terms of this Agreement as if this
Agreement and/or that lease had not been terminated in whole or in part until
the relevant Lease Expiration Date in respect of such Vehicles has occurred. All
covenants and agreements of the Lessee herein shall continue to be performed at
its costs, expense and risk unless expressly otherwise stated herein.

 

11.5 Lessee’s rights and remedies

Subject to Clause 31 (No Representation or Warranty by Lessor), nothing in this
Clause will be construed to limit the Lessee’s rights and remedies in the event
of the Lessor’s breach of its warranty of quiet enjoyment set forth in Clause 8
(Non disturbance) and Clause 9 (Access) or, subject to Clause 33 (Non Petition
and Limited Recourse), to limit the Lessee’s rights and remedies to pursue in a
court of law any claim it may have against the Lessor or any other person.

 

- 14 -



--------------------------------------------------------------------------------

SECTION C

PAYMENT TERMS

 

12. RENT

 

12.1 Payment of Rent

The Lessee shall pay to the Lessor in respect of the Related Month on each Lease
Payment Date following the Lease Determination Date and on a Master Lease End
Date:

 

  12.1.1 the Base Rent accrued and payable; and

 

  12.1.2 the Variable Rent payable,

in relation to each Vehicle leased by the Lessee from the Lessor under this
Agreement.

 

12.2 Accrual and Payment of Rent

Subject to Clause 12.3 (Rent after termination), the Base Rent will accrue on a
daily basis from the Lease Commencement Date of such Vehicle and the Variable
Rent will accrue from the Lease Commencement Date in respect of the relevant
Vehicle until, in the case of both Base Rent and Variable Rent, and subject to
the other terms of this Agreement, the Lease Expiration Date of such Vehicle.

 

12.3 Rent after termination

After a Master Lease End Date, Rent shall continue to accrue (in the case of
Base Rent) and be payable until the Vehicle is returned to the Lessor or to its
order in accordance with Clause 29.2 (Return of Vehicles upon Master Lease End
Date) or 29.3 (Repossession of Vehicles).

 

13. CASUALTIES AND NON-ELIGIBLE VEHICLES

 

13.1 Notification by Lessee and Casualty Payment

If a Vehicle the subject of a lease hereunder suffers a Casualty or becomes a
Non-Eligible Vehicle, the Lessee shall promptly after such event:

 

  13.1.1 notify the Italian Servicer and the Lessor in writing thereof; and

 

  13.1.2 pay to the Lessor the Casualty Payment in respect of such Vehicle
within 7 (seven) Business Days of the date on which such Vehicle suffers a
Casualty or become a Non-Eligible Vehicle, plus VAT, if and to the extent
applicable.

 

13.2 Termination of lease due to Casualty

 

  13.2.1 Subject to Clause 13.4 (Compliance), following receipt by the Lessor of
the full amount of a Casualty Payment in respect of a Vehicle, the Lease
Expiration Date will occur in respect of such Vehicle.

 

- 15 -



--------------------------------------------------------------------------------

  13.2.2 The Lessee shall continue to pay Base Rent and Variable Rent on the
days and in the amount required under this Agreement notwithstanding that the
relevant Vehicle has suffered a Casualty or has become a Non-Eligible Vehicle up
to (and including) the Business Day immediately preceding the Lease Expiration
Date for such Vehicle.

 

13.3 Proceeds of insurance claim

Subject to Clause 13.4 (Compliance), in the event that the Lessor is entitled to
any indemnity arising from and does make a claim under an Insurance Policy in
respect of a Vehicle that has suffered a Casualty, the Lessee shall be entitled
to the net proceeds of recovery (if any) after deducting (i) any Casualty
Payments due but unpaid by the Lessee (if any) in respect of such Vehicle and
(ii) any reasonable costs and expenses incurred by the Lessor in making such
recovery. The Lessor shall, as soon as reasonably practicable following receipt,
pay such net proceeds to the Lessee.

 

13.4 Compliance

The Lessor shall not be required to comply with any of its obligations under
this Clause 13 unless and until the Lessee complies with its obligations under
this Agreement provided that the Lessor shall be entitled to assume that the
Lessee has complied with its obligations under this Agreement unless the Lessor
has actual knowledge to the contrary.

 

14. PROGRAMME VEHICLE SPECIAL DEFAULT PAYMENTS

 

14.1 The Lessee acknowledges that each Programme Vehicle is subject to the terms
and conditions of a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement entered into between the Lessee, the Lessor and the relevant
Vehicle Manufacturer and/or Vehicle Dealer (as such may be amended or novated
from time to time) pursuant to which, the Lessor may be liable for Excess Damage
Charges and/or Excess Mileage Charges. The Lessee shall indemnify the Lessor
against any such Excess Damage Charge or Excess Mileage Charge or any payment
required to be made by the Lessor under the relevant Vehicle Dealer Buy-Back
Agreement or Vehicle Manufacturer Buy-Back Agreement as a result of the Lessee’s
use of a Vehicle which is or was the subject of a lease hereunder exceeding the
prescribed mileage limit or resulting in the Lessor’s non-compliance with the
damage and missing equipment provisions (if any) of the relevant Vehicle Dealer
Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement.

 

14.2 If the Lessee returns a Programme Vehicle to the relevant Vehicle
Manufacturer and/or Vehicle Dealer (as the case may be), the Lessee shall, to
the extent that any Excess Damage Charges and/or Excess Mileage Charges are paid
or payable by the Lessor to the Vehicle Manufacturer and/or Vehicle Dealer or
deducted or deductible from the Repurchase Price with respect to such Programme
Vehicle, pay to the Lessor any Programme Vehicle Special Default Payment in
respect of such Programme Vehicle on or prior to the Lease Payment Date
immediately following the Related Month in which the Repurchase Price in respect
of such Programme Vehicle is received or receivable by the Lessor.

 

- 16 -



--------------------------------------------------------------------------------

15. LESSEE RIGHT TO TERMINATE A PROGRAMME VEHICLE LEASE PRIOR TO THE PROGRAMME
MINIMUM TERM

In addition to being able to return a Programme Vehicle where Clause 28
(Rejected Vehicles) applies, the Lessee has the right to return a Programme
Vehicle prior to the end of the Programme Minimum Term in accordance with
Clause 29.1 (Redelivery of Vehicles prior to a Master Lease End Date), and
acknowledges that the Lessor will return such Vehicle to the relevant Vehicle
Manufacturer and/or Vehicle Dealer at such time. If the Lessee exercises such
right, the Lessee shall, on the Lease Payment Date (or, if earlier or later, by
the Business Day on which the Lessor has to pay any Early Termination Payment to
a Vehicle Manufacturer and/or Vehicle Dealer) immediately following the Related
Month in which the Repurchase Price in respect of such Programme Vehicle is
received or should have been received by the Lessor, pay to the Lessor an amount
equal to the Early Termination Payment in respect of such Programme Vehicle.

 

16. FEES, TRAFFIC PENALTIES AND FINES

 

16.1 Payments of fees, penalties and fines etc. by the Lessee

Notwithstanding the fact that the Lessor is the legal owner (and the registered
owner) of a Vehicle, the Lessee shall be responsible for the payment of (and
shall indemnify the Lessor against) all:

 

  16.1.1 vehicle excise duty/motor vehicle duty pursuant to the Italian road
code (Codice della strada), any vehicle registration tax, any vehicle property
tax and any other applicable registration fees, title fees, licence fees or
other similar governmental fees and taxes;

 

  16.1.2 costs and expenses incurred in connection with the transfer of title,
or annotation of the title register or document to reflect the interests of
chargeholders;

 

  16.1.3 premiums relating to any of the Insurance Policies under Clause 22.5
(Insurance); or

 

  16.1.4 traffic summonses, penalties, judgments and fines incurred,

and any other fees, penalties, fines and similar payments in respect of any
Vehicle delivered to the Lessor and/or leased under this Agreement incurred or
imposed during the relevant Lease Term (or, where a Vehicle is a Casualty or an
Non-Eligible Vehicle, for so long as the Lessor holds title to such Vehicle),
all such amounts being “Traffic Fines and Penalties”. The Lessee is responsible
for the payment of such Traffic Fines and Penalties (in each case whether such
payment is due and payable during such Lease Term or after such Lease Term has
expired) to any Governmental Authority or pursuant to any Requirement of Law
with respect to such Vehicles and which are notified to the Lessee (whether by
the Lessor or a third party) or of which the Lessor is otherwise aware are due
to be paid and which the legal owner or registered owner of such Vehicle is
legally obliged to pay until the date on which Programme Vehicles are
redelivered by the Lessor to the Vehicle Manufacturers and/or Vehicle Dealers or
the Non–Programme Vehicles are sold by the Lessor to

 

- 17 -



--------------------------------------------------------------------------------

other third party purchasers. Where the Traffic Fines and Penalties are incurred
or imposed and notified to the Lessee by any Governmental Authority or any party
other than the Lessor or the FleetCo Security Agent, the Lessee will notify the
Lessor and the FleetCo Security Agent (with a copy to the Transaction Agent)
promptly. In the event that the Lessee makes any payment in accordance with the
terms of this Clause 16 which relates to a period that exceeds the Lease Term of
the relevant Vehicle (the “Excess Payment”), the Lessee will not be entitled to
make any claim against the Lessor for the refund of the Excess Payment or effect
any set off of sums due and owing to the Lessor from the Lessee in respect of
the same.

 

16.2 Payment during Related Month

The Lessee shall pay to the Lessor on each Lease Payment Date (or, if earlier,
the Business Day preceding the date by which such payment is due and payable
under a Requirement of Law), an amount equal to the sum of all Traffic Fines and
Penalties referred to in Clause 16.1 (Payments of fees, penalties and fines etc.
by the Lessee) owed by the Lessee to the Lessor during the Related Month (to the
extent that the Lessee has not paid already).

 

17. PREPAYMENTS AND LATE PAYMENTS

 

17.1 Prepayments

Notwithstanding Clause 12.1, on any date, the Lessee may at its option pay to
the Lessor any rent or other payments (in whole or in part) in advance of the
relevant Lease Payment Date (including making a payment of Variable Rent to
satisfy an obligation of Italian FleetCo to pay the Charge Costs in respect of a
Vehicle) to the extent that such Rent or other payments have accrued or will
have accrued on or before the next Lease Payment Date.

 

17.2 Consequences of late payment

 

  17.2.1 If the Lessee fails to pay any amount due and payable by it under this
Agreement on its due date, without prejudice to any other remedies of the
Lessor, default interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate equal
to, 1 per cent. during the period of non-payment.

 

  17.2.2 Any default interest accrued under this Clause 17.2 shall be payable on
any Lease Payment Date by the Lessee or on demand by the Lessor or the FleetCo
Security Agent.

 

  17.2.3 There shall be no automatic compounding of interest (anatocismo), any
interest may be compounded only upon specific arrangements to be entered into
between the relevant Parties to this Agreement in accordance with Article 1283
of the Italian Civil Code, save where any change of law or in the applicable
regulations state otherwise.

 

- 18 -



--------------------------------------------------------------------------------

18. PAYMENT MECHANICS

 

18.1 Calculations

All determinations of Rent (including Rental Adjustments and other amounts
payable by the Lessee to the Lessor (including Casualty Payments, Programme
Vehicle Special Default Payments, Early Termination Payments, Traffic Fines and
Penalties and Redesignation Amounts) on any Lease Payment Date or any other date
in accordance with the terms of this Agreement will be notified by the Lessor
(or the Italian Servicer on the Lessor’s behalf) to the Lessee in writing by no
later than the Lease Determination Date immediately prior to such Lease Payment
Date or, where a payment is due on a date other than a Lease Payment Date, the
Business Day preceding such date. The notice shall include a statement of the
total aggregate amount due and payable by the Lessee to the Lessor on such Lease
Payment Date or due date and a description of the amounts payable by the Lessee.

 

18.2 Timing of payments

The Lessee shall ensure that all payments of Rent and other amounts to be paid
by the Lessee to the Lessor hereunder shall be payable for same day value (in
the Relevant Jurisdiction in which the Lessee is incorporated) on the relevant
due date to the Italian Transaction Account (or such other Additional
Account(s), as permitted under the Italian Transaction Documents).

 

18.3 Business Days

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

18.4 Currency of account

EUR is the currency of account and payment for any sum due from one party to
another under this Agreement.

 

18.5 Set-off

The Lessee shall not be entitled to set–off any sums payable under this
Agreement against any sums payable to it by the Lessor unless otherwise
specified in this Agreement.

 

18.6 Aggregation of amounts

The Lessor shall aggregate the Rent due (and unpaid) on all Vehicles, together
with any other amounts due to the Lessor.

 

18.7 Application of payments

All payments made to the Lessor under this Agreement (irrespective of the nature
of the obligation in respect of which they are paid by the Lessee) shall be
applied by the Lessor against Rent and any other amounts due and payable
hereunder in the order determined by the Lessor.

 

- 19 -



--------------------------------------------------------------------------------

19. TAX GROSS-UP

 

19.1 The Lessee shall make all payments to be made by it under this Agreement
without any Tax Deduction, unless a Tax Deduction is a Requirement of Law.

 

19.2 The Lessee shall, promptly upon becoming aware that it is required to make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Lessor, the Transaction Agent and the FleetCo Security
Agent (with a copy to the Transaction Agent) accordingly.

 

19.3 If the Lessee is required by law to make a Tax Deduction, the amount of the
payment due by the Lessee shall be increased to an amount which (after making
any Tax Deduction) leaves an amount equal to the payment which would have been
due to the payee if no Tax Deduction had been required.

 

19.4 If the Lessee is required to make a Tax Deduction, the Lessee shall make
that Tax Deduction and account to the relevant Tax Authority for such amount
within the time allowed and in the minimum amount required by law.

 

19.5 Within thirty (30) days of making either a Tax Deduction and/or accounting
for such amount to the relevant Tax Authority, the Lessee shall deliver to the
Lessor, the Transaction Agent and the FleetCo Security Agent (with a copy to the
Transaction Agent) evidence reasonably satisfactory to the Lessor that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant Tax Authority.

 

20. VAT AND STAMP TAXES

 

20.1 Sums payable exclusive of VAT

All sums or other consideration set out in this Agreement or otherwise payable
or provided by any party to any other party pursuant to this Agreement shall be
deemed to be exclusive of any VAT which is or becomes chargeable on any supply
or supplies for which such sums or other consideration (or any part thereof) are
the whole or part of the consideration for VAT purposes.

 

20.2 Payment of amounts in respect of VAT

Where, pursuant to the terms of this Agreement, any party (the “Supplier”) makes
a supply to any other party (the “Recipient”) for VAT purposes and VAT is or
becomes chargeable on such supply (being VAT for which the Supplier is required
to account to the relevant Tax Authority): (i) where the Supplier is the Lessor,
the Recipient shall pay to the Supplier (in addition to and at the same time as
paying any other consideration for such supply) a sum equal to the amount of
such VAT, and the Supplier shall, following receipt of such sum and (unless
otherwise required by law) not before, provide the Recipient with a valid VAT
invoice in respect of such supply, and (ii) where the Supplier is the Lessee,
the Recipient shall, following receipt from the Supplier of a valid VAT invoice
in respect of such supply, pay to the Supplier (in addition to any other
consideration for such supply) a sum equal to the amount of such VAT.

 

- 20 -



--------------------------------------------------------------------------------

20.3 Costs and expenses

References in this Agreement to any fee, cost, loss, disbursement, commission,
damages, expense, charge or other liability incurred by any party to this
Agreement and in respect of which such party is to be reimbursed or indemnified
by any other party under the terms of, or the amount of which is to be taken
into account in any calculation or computation set out in, this Agreement shall
include such part of such fee, cost, loss, disbursement, commission, damages,
expense, charge or other liability as represents any VAT, but only to the extent
that such first party is not entitled to a refund (by way of credit or
repayment) in respect of such VAT from any relevant Tax Authority.

 

20.4 Taxes and other duties

The Lessee shall pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) which
may be payable on or in connection with this Agreement and shall indemnify the
Lessor against any claim, demand, action, liability, damages, cost, loss or
expense (including, without limitation, legal fees) which it may incur or may be
made against it as a result or arising out of or in relation to any failure to
pay or delay in paying any of the same.

 

21. INDEMNITIES

 

21.1 The Lessee shall pay to the Lessor and/or the FleetCo Security Agent
promptly following demand and indemnify the Lessor and/or the FleetCo Security
Agent (acting for the benefit of the Issuer) for all expenses (including legal
costs) incurred by the Lessor and/or the FleetCo Security Agent (on its behalf
or on behalf of the Issuer), as the case may be, (i) in contemplation of, or
otherwise in connection with, the enforcement of, preservation of any rights
under, this Agreement, or (ii) in respect of any breach of any representation,
warranty, covenant, agreement, condition, or stipulation contained in this
Agreement, together with interest from the date on which such expenses were
incurred to the date of payment (both before and after judgment).

 

21.2 The Lessee agrees at all times, whether during or after the Lease Term, to
pay all costs and expenses of or arising from the matters referred to below and
indemnify and hold harmless the Lessor from and against all liabilities relating
to, or arising directly or indirectly in any manner or for any cause or reason
whatsoever out of:

 

  21.2.1 the age, worthiness, workmanship, materials, manufacture, construction,
operation, value, description, suitability, quality, merchantability, fitness
for any purpose (including the ability to operate or register any Vehicle or use
any Vehicle Documents in any jurisdictions), state, condition, appearance,
safety, durability, design or operation, control and use of any kind or nature
of any Vehicle or any part thereof;

 

  21.2.2 defects, whether or not discoverable, known or unknown, apparent or
concealed, exterior or interior in respect of any Vehicle or engine; or

 

  21.2.3 the infringement of any patent, trademark, copyright or other
intellectual property rights.

 

- 21 -



--------------------------------------------------------------------------------

21.3 The Lessee shall indemnify the Lessor against any loss or costs incurred by
the Lessor (i) in consequence of the Lessee having to make a FATCA Deduction on
any payment made to the Lessor under this Agreement, and (ii) in respect of any
indemnity payment the Lessor itself is required to make to the Issuer pursuant
to clause 11.3 of the FleetCo Italian Facility Agreement.

 

21.4 The indemnities in this Clause 21.1 shall not extend to Liabilities to the
extent that such Liabilities would not have arisen or been suffered or incurred,
but for the failure of the Lessor (and not the Italian Servicer acting on its
behalf) to perform, or the breach by such parties of, any obligations in this
Agreement or any wilful misconduct or gross negligence of such parties, except
to the extent that such failure or breach is caused by the breach of the Lessee
of any of its obligations under this Agreement, the Italian Servicer under the
Italian Servicing Agreement where the Italian Servicer is itself liable or any
act or failure to act of any other person.

 

21.5 All indemnities in this Agreement are given on an after-tax basis, which
shall mean that any party liable to make a payment under an indemnity
(“Party A”) shall pay such amount (the “Payment”) to the other party (“Party B”)
and shall ensure that Party B is, so far as is practically possible, restored to
the same position as it would have been in had the matter giving rise to
Party A’s obligation to make the Payment not arisen and, accordingly, the amount
of the Payment shall take into account (inter alia) (a) the amount of any
deduction against profits (or tax) arising to Party B which results from the
matter giving rise to the Payment and (b) whether the Payment is subject to tax
in Party B’s hands.

 

- 22 -



--------------------------------------------------------------------------------

SECTION D

COVENANTS, REPRESENTATIONS AND WARRANTIES

 

22. COVENANTS OF THE LESSEE

The Lessee covenants and undertakes to the Lessor and the FleetCo Security Agent
(for itself and on behalf of the Issuer) that, unless at any time the Lessor and
the FleetCo Security Agent shall otherwise expressly consent in writing, it
will:

 

22.1 General covenants

 

  22.1.1 only use the Vehicles for the purposes permitted under Clause 7 (Use of
Vehicles and Sub–Leasing);

 

  22.1.2 obtain (where not already obtained), maintain and comply with all
Authorisations required in the Relevant Jurisdictions which are necessary for
the Lessee to lease, use, operate and sub-lease the Vehicles in accordance with
its ordinary day-to-day rental business activities and perform its obligations
hereunder; and

 

  22.1.3 refrain from (i) creating any Security over any Vehicle or
(ii) permitting any Security to exist over any Vehicle, in each case other than
as effected under the FleetCo Security Documents.

 

22.2 Possession of Vehicles

whilst any Vehicle that is a Programme Vehicle owned by the Lessor which is in
the possession of the Lessee and until such Vehicle has been returned to the
Lessor or to its order in accordance with Clause 29 (Return/Redelivery of
Vehicles), not take or omit to take any action which would cause the Lessor to
cause a breach of the undertakings and obligations of the Lessor under the
relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back
Agreement in respect of that Vehicle;

 

22.3 Covenants as to Vehicles

 

  22.3.1 not knowingly use any Vehicle for any unlawful purpose;

 

  22.3.2 until each Vehicle has been redelivered to the Lessor or to its order
in accordance with Clause 29 (Return/Redelivery of Vehicles) ensure that all
maintenance and repairs to keep each Vehicle which has been delivered to the
Lessee hereunder in good working order and condition are undertaken at the
expense of the Lessee including:

 

  (a) where required under a Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement, using only spare parts and servicing
arrangements approved by the Vehicle Manufacturer and/or Vehicle Dealer and,
when required by the relevant Vehicle Manufacturer and/or Vehicle Dealer,
returning each Vehicle only to an authorised Vehicle Manufacturer and/or Vehicle
Dealer facility or the applicable Vehicle Manufacturer’s and/or Vehicle Dealer’s
authorised warranty stations for warranty work;

 

- 23 -



--------------------------------------------------------------------------------

  (b) in the case of Non-Programme Vehicles, returning each Vehicle only to an
authorised Vehicle Manufacturer or Vehicle Dealer facility or the applicable
Vehicle Manufacturer’s or Vehicle Dealer’s authorised warranty stations for
warranty work;

 

  (c) if a Vehicle is recalled by a Vehicle Manufacturer and/or Vehicle Dealer
for any modification or warranty work to be performed in respect of such Vehicle
by such Vehicle Manufacturer and/or Vehicle Dealer, returning the Vehicle or
procuring the return of the Vehicle to an authorised Vehicle Manufacturer and/or
Vehicle Dealer facility or the applicable Vehicle Manufacturer’s and/or Vehicle
Dealer’s authorised warranty work station and procuring the performance of the
relevant warranty work or modification;

 

  (d) paying, or causing to be paid, all usual and routine expenses incurred in
the use and operation of each Vehicle including, but not limited to, fuel,
lubricants, and coolants; and

 

  (e) not making any material alterations (other than through repairs carried
out in accordance with (a), (b) and (c) above) to the Vehicle without the prior
consent of the Lessor.

Any improvements or additions to a Vehicle will become and will remain the
property of the Lessor, except that any addition to a Vehicle made by the Lessee
will remain the property of the Lessee if they can be disconnected from a
Vehicle, and are so disconnected from the Vehicle prior to the date on which the
Lessee has redelivered the relevant Vehicle to the Lessor in accordance with
Clause 29 (Return/Redelivery of Vehicles), in each case without impairing the
functioning of such Vehicle or its resale value;

 

22.4 Reporting

 

  22.4.1 promptly after becoming aware thereof and having made due enquiry, give
notice in writing of the occurrence of any Vehicle Manufacturer Event of Default
to each of the Lessor, the Transaction Agent and the FleetCo Security Agent.

 

22.5 Insurance

 

  22.5.1 arrange for the following insurances to be effected and maintained
until the Master Lease End Date for the Lessor, for itself and, to the extent
each or either of them is required to do so for any other person in each case
arising out of the use of any vehicle at or above any applicable minimum limits
of indemnity/liability as a Requirement of Law and consistent with past practice
of the Lessee or otherwise prudent industry practice:

 

  (a) insurance cover which is a Requirement of Law, and, even if not so
required by law, insurance protecting against liability in respect of bodily
injury or death caused to third parties (the insurance specified in this
paragraph (a), the “Motor Third Party Liability Cover”); and

 

- 24 -



--------------------------------------------------------------------------------

  (b) in accordance with applicable law, insurance protecting against loss or
damage to property belonging to third parties (the insurance specified in this
paragraph (b), the “Motor Third Party Property Damage Liability Cover”, and
together with the Motor Third Party Liability Cover, the “Insurance Policies”
and each an “Insurance Policy”),

in each case with reputable licensed insurance companies or underwriters
acceptable to the FleetCo Security Agent and as from 30 calendar days following
the Initial Funding Date ensure that the Lessor is entitled to directly claim
under such Insurance Policies;

 

  22.5.2 on or prior to the Initial Funding Date, and then (i) on an annual
basis (on each anniversary of the execution of this Agreement) and (ii) on any
date on which a new policy is entered into by the Lessee in substitution of, or
in supplement to any existing insurance policy, provide to the Lessor a copy of
the certificate delivered by the insurer to confirm that the insurance policy in
relation to the Leased Vehicles is in full force and effect, together with a
complete copy of the relevant insurance policy;

 

  22.5.3 upon knowledge of the occurrence of an event giving rise to a claim
under any of the Insurance Policies, arrange for a claim to be filed with the
relevant insurance company or underwriters and provide assistance in attempting
to bring the claim to a successful conclusion in accordance with the terms of
the applicable insurance arrangement;

 

  22.5.4 ensure that the Insurance Policies are renewed or (as the case may be)
replaced in a timely manner and shall pay premiums promptly and in accordance
with the requirements of the relevant Insurance Policy;

 

  22.5.5 notify the Lessor, the FleetCo Security Agent and the Transaction Agent
of any material changes, variations or cancellations of insurance policy made
or, to the knowledge of the Lessee, threatened or pending to either the Lessee’s
or the Lessor’s insurance coverage under any of the Insurance Policies;

 

  22.5.6 not take or omit to take any action which would entitle the relevant
insurer to cancel an Insurance Policy or avoid a claim;

 

  22.5.7 promptly notify the Lessor, the FleetCo Security Agent and the
Transaction Agent of:

 

  (a) any notice of threatened cancellation or avoidance of any of the Insurance
Policies received from the relevant insurer; and

 

  (b) any failure to pay premiums to the insurer or broker in accordance with
the terms of any such Insurance Policies;

 

  22.5.8 as from 30 calendar days following the Initial Funding Date, procure
that the insurer promptly notifies directly the Lessor and the Transaction Agent
of (i) any default of payment by it of any amounts due to any insurer including
any insurance premium and (ii) any termination of an insurance policy or
suspension of any relevant guarantee;

 

- 25 -



--------------------------------------------------------------------------------

  22.5.9 indemnify the Lessor for the amount of any premium and any liabilities
incurred in relation to replacement of the relevant Insurance Policy or payment
of the premiums due by the Lessor, as the case may be, (and such indemnity shall
be immediately due and payable by the Lessee), if (i) any of the Insurance
Policies are not kept in full force and effect and/or the Lessee fails to pay
any premiums thereunder, and (ii) the Lessor exercises its right to replace the
relevant Insurance Policy or to pay the premiums due (if permitted under the
relevant Insurance Policy);

 

  22.5.10 ensure that no provision is contained in any insurance policy entered
into by the Lessee which would render the Lessor liable for any unpaid premium
or could render the Lessor liable to the insurer in relation to the insurance
excess in the event the Lessee does not comply with any of its obligations under
such policy;

 

  22.5.11 ensure that the insurer undertakes not to reclaim any amounts from the
Lessor in respect of circumstances in which the Lessor might be held liable as
the owner of the Vehicles and in the event this requirement is not complied
with, indemnify the Lessor for any amounts the Lessor is obliged to pay (if any)
in this respect;

 

  22.5.12 act with the necessary diligence when sub-leasing a Vehicle to a
customer;

 

  22.5.13 retain custody of the original Insurance Policy documents and any
correspondence regarding claims in respect of any of the Insurance Policies and
shall supply the Lessor, the Transaction Agent and the FleetCo Security Agent
with (i) copies of the Insurance Policy documents, and (ii) details of any claim
which may have a Material Adverse Effect on the Lessor;

 

  22.5.14 comply, and use reasonable endeavours to ensure that any Affiliate to
which a vehicle has been sub-leased pursuant to the Master Lease Agreement and
any sub-contractor, if any and to the extent required, complies, with the terms
and conditions of the Insurance Policies, and shall not consent to, or
voluntarily permit any act or omission which might invalidate or render
unenforceable the whole or any part of the Insurance Policies; and

 

  22.5.15 in respect of the Motor Third Party Property Damage Liability Cover if
such insurance is obtained through a placing broker (or such placing broker is
replaced with another), use reasonable endeavours to obtain a letter of
undertaking in respect thereof.

 

22.6 Registration of Vehicles

 

  22.6.1 procure (with the co-operation of the Lessor, where required) and at
its expense the registration (immatricolazione) of the Lessor as the owner of
the Vehicles in the Pubblico Registro Automobilistico (“PRA”) during the
relevant Lease Term, within any applicable time limits for such registration;
and

 

  22.6.2

if requested by the Lessor, co-operate in the registration of any other person
as owner or holder of any Vehicle following the applicable Lease Expiration

 

- 26 -



--------------------------------------------------------------------------------

  Date or following the Master Lease End Date except where such Vehicle has
become a Casualty or a Non-Eligible Vehicle and title has been transferred to
the Lessee.

 

23. REPRESENTATIONS AND WARRANTIES

The Lessee makes (i) the representations and warranties it makes under clause
3.2 of the Framework Agreement at the times set out in the Framework Agreement
and (ii) the representations and warranties in this Clause 23 to the Lessor and
the FleetCo Security Agent (for itself and on behalf of the Issuer) on the
Effective Date, on each Lease Payment Date, on the date of submission of a
Vehicle Request Notice, on each Lease Commencement Date and each date on which a
Vehicle Schedule is delivered to the Lessee, with reference to the facts and
circumstances then existing, that:

 

23.1 Centre of Main Interests

its centre of main interests (as that term is used in Article 3(1) of the
Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings) is located in its jurisdiction of incorporation.

 

23.2 Solvency

no Insolvency Event has occurred in relation to the Lessee;

 

23.3 No Default

 

  23.3.1 unless otherwise notified in writing to the Lessor and the FleetCo
Security Agent, no Potential Master Lease Termination Event or Master Lease
Termination Event has occurred and is continuing; and

 

  23.3.2 unless notified in writing to the Lessor and the FleetCo Security
Agent, to the best of its knowledge and belief, no Event of Default has occurred
in respect of the Lessee.

 

23.4 Insurances

neither the Insurance Policies nor any part thereof are subject to any Security
save for any Security granted pursuant to the FleetCo Security Documents;

 

23.5 Lease Term

if an Eligible Vehicle is a Programme Vehicle (and remains so designated), the
Lease Term in respect of such Vehicle does not exceed the Programme Maximum Term
for such Vehicle.

 

- 27 -



--------------------------------------------------------------------------------

SECTION E

REDESIGNATION, TERMINATION AND RETURN OF VEHICLES

 

24. REDESIGNATION EVENTS

 

24.1 Redesignation of Programme Vehicles as Non-Programme Vehicles

 

  24.1.1 If the Lessor determines or becomes aware that:

 

  (a) a Programme Vehicle that ceases to fall within sub-paragraph (b) of the
definition of “Eligible Vehicle” and/or ceases to satisfy the remaining
conditions of that definition (including in circumstances where it is ineligible
for repurchase under the relevant Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement); or

 

  (b) a Programme Vehicle cannot otherwise be returned to the relevant Vehicle
Manufacturer and/or Vehicle Dealer (as the case may be) under the relevant
Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement,

the Lessor shall promptly redesignate such Programme Vehicle as a Non–Programme
Vehicle in accordance with Clause 26 (Redesignation Mechanics).

 

  24.1.2 If the Lessor determines, in the case of a Programme Vehicle which the
Lessor is not obliged to sell within a specified period to a Vehicle
Manufacturer and/or Vehicle Dealer under the terms of the applicable Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement, that it
does not wish to sell such Vehicle to the Vehicle Manufacturer and/or Vehicle
Dealer from whom the Vehicle was purchased, the Lessor may redesignate such
Programme Vehicle as a Non–Programme Vehicle, subject to such redesignation not
resulting in a breach of the terms of the relevant Vehicle Dealer Buy-Back
Agreement or Vehicle Manufacturer Buy-Back Agreement.

 

24.2 Redesignation of Programme Vehicles as Non-Programme Vehicles due to
Vehicle Manufacturer Event of Default

If a Vehicle Manufacturer Event of Default occurs, the Lessor shall promptly
upon becoming aware of the same redesignate all Programme Vehicles expected to
be repurchased by the relevant Vehicle Manufacturer and/or Vehicle Dealer (as
the case may be) as Non-Programme Vehicles.

 

24.3 Redesignation of Non-Programme Vehicles as Programme Vehicles

If the Lessor:

 

  24.3.1 has redesignated a Programme Vehicle as a Non–Programme Vehicle in
accordance with sub-clause 24.1.1 and the Lessor subsequently determines or
becomes aware that the circumstances referred to in that Clause have ceased or
are found not to have applied at the relevant time; or

 

- 28 -



--------------------------------------------------------------------------------

  24.3.2 redesignated a Programme Vehicle as a Non-Programme Vehicle in
accordance with Clause 24.2 (Redesignation of Programme Vehicles as
Non-Programme Vehicles due to Vehicle Manufacturer Event of Default) and the
relevant Vehicle Manufacturer Event of Default is capable of being and is
subsequently cured; or

 

  24.3.3 determines that it wishes to sell a Non–Programme Vehicle eligible to
be purchased under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement to the relevant Vehicle Manufacturer and/or Vehicle Dealer,

the Lessor may redesignate all such relevant Non–Programme Vehicles as Programme
Vehicles.

 

25. LIMITATIONS ON REDESIGNATION

The Lessor may not redesignate any Vehicle in accordance with Clause 26
(Redesignation Mechanics) other than in circumstances specified in Clause 24
(Redesignation Events).

 

26. REDESIGNATION MECHANICS

 

26.1 Notification by Lessor

Within 5 (five) Business Days of redesignating a Vehicle in accordance with
Clause 24 (Redesignation Events), the Lessor shall notify the Lessee in writing
thereof and provide information to the Lessee, the Transaction Agent, the
FleetCo Security Agent and the Central Servicer showing the revised Depreciation
Charge per calendar month in respect of such Vehicle to enable the Central
Servicer to prepare an updated FleetCo Cash Management and Lease Report pursuant
to the terms of the Framework Agreement.

 

26.2 Payment of Redesignation Amounts by Lessee or reduction of Base Rent

 

  26.2.1 If during the period starting on (but excluding) a Lease Determination
Date and ending on (and including) the following Lease Determination Date any
Vehicles are redesignated in accordance with Clauses 24.1 (Redesignation of
Programme Vehicles as Non-Programme Vehicles), 24.2 (Redesignation of Programme
Vehicles as Non-Programme Vehicles due to FleetCo Event of Default) and/or 24.3
(Redesignation of Non-Programme Vehicles as Programme Vehicles), the Lessor
shall calculate on such later Lease Determination Date the aggregate of all
Redesignation Amounts applicable to all Vehicles that have been redesignated
during the aforementioned period (the “Aggregate Redesignation Amount”) and
notify the Lessee of such Aggregate Redesignation Amount in accordance with
Clause 18.1 (Calculations).

 

  26.2.2 If the Aggregate Redesignation Amount is a positive amount, the Lessee
shall pay to the Lessor such Aggregate Redesignation Amount on the Lease Payment
Date immediately following such aforementioned Lease Determination Date.

 

- 29 -



--------------------------------------------------------------------------------

  26.2.3 Unless a Master Lease Termination Event has occurred and has not been
remedied to the satisfaction of, or waived by, the FleetCo Security Agent if the
Aggregate Redesignation Amount is a negative amount, the Lessor shall, on the
Lease Payment Date immediately following such aforementioned Lease Determination
Date reduce the Base Rent payable on that date in relation to each Vehicle by an
amount equal to the multiple of: (a) such Aggregate Redesignation Amount
(treated for this purpose as a positive number) multiplied by (b) the quotient
obtained by dividing (i) the Base Rent calculated for the Vehicle to which such
Base Rent relates on such Lease Determination Date prior to reduction and
payable on the immediately following Lease Payment Date by (ii) the aggregate
Base Rents calculated on such Lease Determination Date prior to reduction and
payable on the immediately following Lease Payment Date for all Vehicles leased
under this Agreement to the Lessee during the Related Month (provided that a
Base Rent shall not be reduced to an amount less than zero).

 

27. TERMINATION

 

27.1 Termination of this Master Lease Agreement

 

  27.1.1 Italian FleetCo is entitled to withdraw from this Agreement for any
reason whatsoever upon giving 60 days’ notice to the Italian Opco and upon
receiving consent to withdraw from the FleetCo Security Agent (a copy of such
notice to be sent to the Transaction Agent), Italian Opco expressly waives any
indemnity rights vis-à-vis the Italian FleetCo in respect of expenses, fees and
loss of profits to which it will be entitled as a consequence of such withdrawal
under Italian law, including pursuant (but not limited) to Article 1671 of the
Italian Civil Code.

 

  27.1.2 Subject to a Master Lease End Date not having occurred and subject to
sub-clause 27.4.1, this Agreement shall remain in full force and effect until
the date on which all Vehicles leased hereunder together with the Vehicle
Documents are returned to the Lessor or to its order in accordance with
Clause 29 (Return/Redelivery of Vehicles).

 

27.2 Termination by notification

If a Master Lease Termination Event occurs, the Lessor (with the consent of the
FleetCo Security Agent) or the FleetCo Security Agent may give the other parties
hereto written notice (a “Master Lease Termination Notice”) that such event has
occurred upon which a Master Lease End Date shall occur.

 

27.3 Consequences of Master Lease End Date

If a Master Lease End Date occurs:

 

  27.3.1 the Lessee’s right to lease Vehicles hereunder shall terminate
automatically without the need for any further action by the Lessor or the
FleetCo Security Agent;

 

- 30 -



--------------------------------------------------------------------------------

  27.3.2 the Lessee shall not be able to lease additional Vehicles from the
Lessor in accordance with Clause 4 (Lease Term);

 

  27.3.3 the Lessee shall be required to immediately return or cause to be
returned all Vehicles (together with the relevant Vehicle Documents) in
accordance with Clause 29.2 (Return of Vehicles upon Master Lease End Date)
whereupon the lease shall terminate automatically without the need for any
further action by the Lessor or the FleetCo Security Agent;

 

  27.3.4 all accrued and unpaid Rent and all other payments accrued but unpaid
under this Agreement shall automatically, without further action by the Lessor
or the FleetCo Security Agent become immediately due and payable;

 

  27.3.5 the Lessee shall pay to the Lessor and the FleetCo Security Agent on
demand all costs and expenses incurred by the Lessor and the FleetCo Security
Agent in connection with the recovery of any Vehicles (together with the
relevant Vehicle Documents) which have been sub-leased by the Lessee and, as the
case may be, further sub-leased by such sub–lessee in each case in accordance
with Clause 7 (Use of Vehicles and Sub–Leasing) where the Lessee fails to return
or redeliver such Vehicles in accordance with Clause 29.2 (Return of Vehicles
upon Master Lease End Date);

 

  27.3.6 the Lessee shall indemnify the Lessor and the FleetCo Security Agent
against all Liabilities incurred by the Lessor and the FleetCo Security Agent in
connection with such termination, including all costs and expenses incurred in
recovering possession of each Vehicle, Vehicle Documents and/or carrying out any
works or modifications required to bring the Vehicles up to, in the case of
Programme Vehicles, the conditions specified in the relevant Vehicle Dealer
Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement for the Lessor to
benefit from the Vehicle Manufacturer’s and/or Vehicle Dealer’s obligation to
purchase such Vehicles or, in the case of Non–Programme Vehicles, such condition
as the Lessor or the FleetCo Security Agent (as applicable) reasonably thinks
fit in order to sell the relevant Non–Programme Vehicles; and

 

  27.3.7 each party’s accrued rights and obligations hereunder at the date of
termination are unaffected but, subject to sub-clause 27.4.1 each party’s
further rights and obligations shall cease immediately;

 

27.4 Miscellaneous termination provisions

 

  27.4.1 Clauses 5.4, 13.1, 14, 15, 16.1, 20, 21, 27.3, 27.4.1, 27.4.2, 29, 31,
32, 33, 40, 41 and 46 and those clauses the survival of which is necessary for
the interpretation or enforcement of this Agreement, shall survive termination
of this Agreement in accordance with Clause 27.1 and shall continue in full
force and effect.

 

  27.4.2 If the Lessee fails to comply with any of its obligations under this
Agreement, the Lessor and/or the FleetCo Security Agent may, without being in
any way obliged or responsible for doing so and without prejudice to the ability
of the Lessor or the FleetCo Security Agent to treat that non–compliance as a
Master Lease Termination Event, effect compliance on the Lessee’s behalf, and if
the Lessor or the FleetCo Security Agent incurs any expenditure in effecting
such compliance, the Lessor and/or the FleetCo Security Agent shall be entitled
to recover such expenditure from the Lessee.

 

- 31 -



--------------------------------------------------------------------------------

  27.4.3 The rights and remedies of the Lessor and the FleetCo Security Agent
provided in this Agreement are cumulative and are not exclusive of any rights
and remedies provided at law.

 

28. REJECTED VEHICLES

 

28.1 Entitlement to reject

Subject to Clause 28.3 (Rejections after payment for Vehicle), the Lessee will
be entitled to reject any Vehicle delivered to it by or on behalf of the Lessor
pursuant to Clause 6 (Delivery of Vehicles) (i) if the Lessor is itself entitled
to reject such Vehicle under the relevant Vehicle Manufacturer Agreement or
Vehicle Dealer Agreement pursuant to which such Rejected Vehicle was ordered and
(ii) subject to the same conditions (to the extent applicable) as to rejection
as may be applicable to the Lessor under the relevant Vehicle Manufacturer
Agreement or Vehicle Dealer Agreement in respect of such Rejected Vehicle.

 

28.2 Notification and return to Vehicle Manufacturer and/or Vehicle Dealer

Any rejection of a Vehicle under this Clause 28 shall be notified in writing by
the Lessee to the Lessor, and the Lessee shall be responsible for returning the
Rejected Vehicles directly to the relevant Vehicle Manufacturer and/or Vehicle
Dealer or to the order of the other selling parties, in accordance with terms of
the relevant Vehicle Manufacturer Agreement or Vehicle Dealer Agreement
applicable to such rejection.

 

28.3 Rejections after payment for Vehicle

Subject to Clause 28.4 (Cessation of accrual of Rent), if the Lessee requests to
reject a Vehicle after payment for such Vehicle has been made, the rejection
shall be subject to the condition that the relevant Vehicle Manufacturer and/or
Vehicle Dealer agrees (without set off or counterclaim) to repurchase such
Vehicle from the Lessor for an amount equal to the Capitalised Cost of such
Vehicle at the time of repurchase.

 

28.4 Cessation of accrual of Rent

Rent shall cease to accrue (and shall not be payable by the Lessee) in respect
of a Rejected Vehicle on the date on which the Lessor receives for value and
without set off or counterclaim the payment referred to in Clause 28.3
(Rejections after payment for Vehicle) or (in respect of Vehicles which have not
been paid for) a successful claim is made in accordance with Clause 28.1
(Entitlement to reject).

 

28.5 Vehicle Manufacturer’s/Vehicle Dealer’s warranties

If a Vehicle is covered by a Vehicle Manufacturer’s warranty or a Vehicle
Dealer’s warranty pursuant to a Vehicle Manufacturer Agreement or a Vehicle
Dealer Agreement, the Lessor acknowledges that the Lessee, during the Lease Term
for such Vehicle, shall have the right to make any claims under such warranty
which the Lessor is entitled to make. For such purposes the Lessor undertakes to
issue any confirmation thereof or grant to the Lessee any special proxies or
mandate upon first request of the Lessee (without any liability for the Lessor).

 

- 32 -



--------------------------------------------------------------------------------

29. RETURN/REDELIVERY OF VEHICLES

 

29.1 Redelivery of Vehicles prior to a Master Lease End Date

Prior to a Master Lease End Date, in relation to any Vehicle which has not
suffered a Casualty or become a Non-Eligible Vehicle:

 

  29.1.1 the Lessee shall, at the Lessee’s sole expense, return each Programme
Vehicle together with all Vehicles Documents to the relevant Vehicle
Manufacturer and/or Vehicle Dealer or to the nearest related manufacturer
official auction site or other facility designated by such Vehicle Manufacturer
and/or Vehicle Dealer, within the relevant period allowed for the repurchase for
such Vehicle and in accordance with the relevant terms for the return of such
Vehicle in the applicable Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement; and

 

  29.1.2 the Lessee shall, at the Lessee’s sole expense, return each
Non-Programme Vehicle together with all Vehicles Documents to or to the order of
the Lessor no later than the last Business Day of the month during which such
Non-Programme Vehicle ceases to fall within sub-paragraph (a) of the definition
of “Eligible Vehicle” and/or fails to satisfy the remaining conditions of that
definition.

 

29.2 Return of Vehicles upon Master Lease End Date

Following a Master Lease End Date, the Lessee shall (if it has not already done
so) immediately return the Vehicle(s) which were the subject of a lease
hereunder (together with all Vehicle Documents relating to such Vehicle(s)) to
such location in the Relevant Jurisdiction as the Lessor (with the consent of
the FleetCo Security Agent) or as the FleetCo Security Agent shall direct and
the Lessee shall promptly provide all assistance reasonably requested by the
Lessor to procure the return of the Vehicle Documents not in its possession.

 

29.3 Repossession of Vehicles

The Lessee agrees that, in the event that it fails to return Vehicles to, or to
the order of, the Lessor as required under Clause 29.1 (Redelivery of Vehicles
prior to a Master Lease End Date) or 29.2 (Return of Vehicles upon Master Lease
End Date), as applicable, the Lessor or the FleetCo Security Agent (or any of
their agents acting on their behalf) is entitled to take all steps and/or
initiate all actions or recourses (whether judicial or not) which may be
available under applicable law in order to re-possess any Vehicles and/or
Vehicle Documents which have not been returned as aforementioned. The Lessee
will inform the FleetCo Security Agent (with a copy to the Transaction Agent) of
any such steps, actions and recourses taken and/or initiated by it to repossess
the Vehicles and/ or Vehicle Documents.

 

- 33 -



--------------------------------------------------------------------------------

29.4 Preparation of Programme Vehicles

Where required under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement, the Lessee shall arrange and pay for any and all costs in
connection with the refurbishment (if applicable) and repair of any Programme
Vehicle prior to or following the inspection of the Programme Vehicle by the
Vehicle Manufacturer and/or Vehicle Dealer in connection with a sale of such
Programme Vehicle to the Vehicle Manufacturer and/or Vehicle Dealer.

 

30. SALE OF VEHICLES

 

30.1 Sale of Vehicles by the Lessor

 

  30.1.1 The Lessor has the right (at any time with the consent of the Lessee)
to arrange, with the assistance of the Italian Servicer, if it deems it
necessary or useful, for the sale of any Vehicle to a third party (if, in the
case of Programme Vehicles the sale to such third party is permitted under the
relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back
Agreement), provided that the price is at least equal to the then current
wholesale or, where applicable, retail market value.

 

  30.1.2 The Lessee undertakes to facilitate the task of the Italian Servicer
(or of any substitute Italian Servicer (including any Liquidation Agent)
appointed instead), including by granting to the latter access to such leased
Vehicles (provided that it shall act during normal business hours and on
reasonable prior notice).

 

  30.1.3 Following the occurrence of an Event of Default in relation to the
Italian Servicer, Italian FleetCo shall immediately instruct the Italian
Servicer and the Italian Servicer shall immediately notify the Vehicle Dealers
and Vehicle Manufacturers in writing that the obligations of Italian FleetCo
under each Vehicle Purchasing Agreement to which Italian FleetCo is a party will
be terminated. Such termination to be effective on the date of occurrence of
such Event of Default (for the avoidance of doubt, Italian OpCo may continue to
purchase Vehicles under the Vehicle Purchasing Agreement for its own account).

 

30.2 Lease Expiration Date

Following the Lease Expiration Date in respect of a Vehicle, to the extent that
the occurrence of such Lease Expiration Date is not covered by items (a) or
(b) of such definition, the Lessor, or the Lessee on its behalf, shall be
entitled to either dispose of such Vehicle or treat such Vehicle as a
Non-Eligible Vehicle. For the avoidance of doubt, any costs associated with such
a disposal shall be funded outside of the FleetCo Italian Facility Agreement.

 

30.3 Sale of Vehicles between FleetCos and Opcos

 

  30.3.1

Subject to clause 30.5, unless a Master Lease Termination Event has occurred and
has not been remedied (in which case, the following shall not be permitted),
(i) the Lessor and (ii) the Lessee or another FleetCo (with the

 

- 34 -



--------------------------------------------------------------------------------

  consent of the Lessee) may from time to time agree, in their absolute
discretion, for the Lessor to sell to the Lessee or another FleetCo (with the
consent of the Lessee) by way of separate agreement any Vehicle (including any
Vehicle that has suffered a Casualty) (unless such sale is prohibited under the
relevant Vehicle Manufacturer Agreement or Vehicle Dealer Agreement and the
relevant Vehicle Manufacturer and/or Vehicle Dealer has not provided its
consent) provided that (a) the price of such sale is at least equal to the then
market value of such Vehicle (unless the then market value of the relevant
Vehicle is lower than the Net Book Value, in which case the sale price shall be
the Net Book Value of such Vehicle, plus any penalties (if any) that may arise
under the relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement as a result of the Vehicle being sold to a third party) and
(b) in the case of a sale of a Vehicle by the Lessor to another FleetCo, the
relevant Opco has signed and the relevant FleetCo has accepted a Vehicle Request
Notice (as defined in the Master Lease Agreement to which such Opco and FleetCo
are parties) in respect of such Vehicle, all conditions precedent to that
Vehicle Request Notice have been satisfied in accordance with the terms and
conditions of the aforementioned Master Lease Agreement and a Security has been
granted over such Vehicle in favour of the FleetCo Security Agent in accordance
with the Relevant Transaction Documents to which such FleetCo is party.

 

  30.3.2 Notwithstanding sub-clause 30.3.1, no Vehicle may be sold by the Lessor
to another FleetCo, if such Vehicle is expected to, or must be returned to, a
Vehicle Manufacturer and/or Vehicle Dealer from whom the Lessor purchased the
Vehicle in accordance with a Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement.

 

  30.3.3 A copy of any agreement pursuant to which a Vehicle is sold under this
Clause 31.3 will be provided by the Lessee to the FleetCo Security Agent (with a
copy to the Transaction Agent).

 

30.4 Payment of accrued Rent

 

  30.4.1 Notwithstanding the disposal of a Vehicle in accordance with this
Clause 30 prior to the end of the Related Month, the Lessee will be required to
pay to the Lessor all accrued and unpaid Rent up to the relevant Lease
Expiration Date and all other amounts (if any) then due and payable with respect
to such Vehicle on the immediately following Lease Payment Date.

 

  30.4.2 Notwithstanding the sale of a Non-Programme Vehicle by or on behalf of
the Lessor in accordance with the relevant Servicing Agreement prior to the end
of the Related Month, the Lessee will be required to pay to the Lessor all
accrued and unpaid Rent up to the relevant Lease Expiration Date and all other
amounts (if any) then due and payable with respect to such Vehicle on the
immediately following Lease Payment Date.

 

- 35 -



--------------------------------------------------------------------------------

30.5 Italian Opco option to purchase Vehicles

The Lessor irrevocably grants the Lessee an option to buy (facoltà di acquisto),
and to require the Lessor to sell, each Vehicle provided that:

 

  30.5.1 no Master Lease Termination Event has occurred which has not been
remedied;

 

  30.5.2 the Lessee serves on the Lessor written notice of its intention to
purchase the relevant Vehicle, such notice to identify each Vehicle therein by
reference to the Vehicle Manufacturer or the Vehicle Dealer, the model, the
model year and the vehicle registration number (the “Option Notice”); and

 

  30.5.3 the Option Notice specifies the date on which the relevant Vehicle will
be purchased by the Lessee, which date must be a Business Day not less than 10
Business Days after the date on which the Option Notice is served on the Lessor
(the “Option Completion Date”).

On the Option Completion Date:

 

  30.5.4 the Lessee shall pay to the Lessor in same day available funds the
purchase price for each relevant Vehicle, such purchase price to be at least
equal to the then market value of such Vehicle (unless the then market value of
such Vehicle is lower than the Net Book Value, in which case the sale price
shall be the Net Book Value) (the “Option Purchase Price”), into an account
designated by the Lessor;

 

  30.5.5 upon receipt by the Lessor of the Option Purchase Price, any lease
relating to the relevant Vehicle which is purchased by the Lessee pursuant to
this Clause 30.5 shall terminate and the Lessor (or the Italian Servicer on its
behalf) shall arrange for title to the relevant Vehicle to be transferred to the
Lessee and, if required, the Lessee shall take delivery of such a Vehicle.

A copy of the agreements stipulated for the exercise of the option to buy under
this Clause 30.5 will be provided by the Lessee to the FleetCo Security Agent
(with a copy to the Transaction Agent).

 

- 36 -



--------------------------------------------------------------------------------

SECTION F

MISCELLANEOUS

 

31. NO REPRESENTATION OR WARRANTY BY LESSOR

 

31.1 The Lessee expressly agrees and acknowledges that, no condition, warranty
or representation of any kind is or has been given by or on behalf of the Lessor
in respect of any Vehicle, any engine, or any part of a Vehicle or engine, or
any Vehicle Documents or other documentation, and accordingly the Lessee
confirms that it has not, in entering into this Agreement, relied on any
condition, warranty or representation by the Lessor or any person on the
Lessor’s behalf, express or implied, whether arising by law or otherwise in
relation to any Vehicle, any engine, or any part of a Vehicle or engine, or any
Vehicle Documents or other documentation, including warranties or
representations as to:

 

  31.1.1 the age, worthiness, workmanship, materials, manufacture, construction,
operation, value, description, suitability, quality, merchantability, fitness
for any purpose (including the ability to operate or register any Vehicle or use
any Vehicle’s documentation in any or all jurisdictions), state, condition,
appearance, safety, durability, design or operation of any kind or nature of any
Vehicle or any part thereof, and the benefit or any such condition, warranty or
representation by the Lessor is hereby irrevocably and unconditionally waived by
the Lessee. No third party making any representation or warranty relating to any
Vehicle or any part of any Vehicle is the agent of the Lessor, nor has any such
third party authority to bind the Lessor. Nothing contained in this
sub-clause 31.1.1 is intended to prejudice any claims which the Lessee or the
Lessor may have against the Vehicle Manufacturer and/or Vehicle Dealer in
respect to any Vehicle or any third party; or

 

  31.1.2 the absence of latent or other defects, whether or not discoverable,
known or unknown, apparent or concealed, exterior or interior in respect of any
Vehicle or engine; or

 

  31.1.3 the absence of any infringement of any patent, trademark, copyright or
other intellectual property rights; or

 

  31.1.4 any implied warranty arising from course of performance, course of
dealing or usage of trade.

 

32. LIMITATION OF LIABILITY OF LESSOR AND OF THE FLEETCO SECURITY AGENT

To the extent permitted by law, the Lessor and the FleetCo Security Agent will
not be liable to the Lessee, the ultimate rental customers of such Lessee, any
sub–lessee or any other person in respect of any cost, loss or damage
(consequential or otherwise) arising out of the condition, the use, the
operation, the rental, the maintenance, repair, delay or failure in delivery of
any Vehicle, or the interruption/suspension of possession, use or quiet
enjoyment in respect of any Vehicle.

 

- 37 -



--------------------------------------------------------------------------------

33. NON PETITION AND LIMITED RECOURSE

In accordance with Clause 1.2 (Common Terms) above, the Parties agree that the
provisions of Clause 27.1.2 (Non petition against the FleetCos) and Clause
27.2.2 (Limited recourse against the FleetCos) shall apply to this Agreement as
if they were incorporated, mutatis mutandis, hereunder.

 

34. NO WAIVER

A failure to exercise or delay in exercising a right or remedy provided by this
Agreement or by law, by the Lessor or the FleetCo Security Agent does not
constitute a waiver of the right or remedy or a waiver of its other rights or
remedies. No single or partial exercise of a right or remedy provided by this
Agreement or by law prevents the Lessor or the FleetCo Security Agent from
further exercise of the right or remedy or the exercise of another right or
remedy. The discontinuance, abandonment or adverse determination of any
proceedings taken by the Lessor or the FleetCo Security Agent to enforce any
right or any provisions shall not operate as a waiver of, or preclude any
exercise or enforcement or other exercise or enforcement by the Lessor or the
FleetCo Security Agent of, that or any other right or provision. No waiver shall
be effective unless specifically made in writing and signed by the duly
authorised officer of the person entitled to provide such waiver.

 

35. INSUFFICIENT RECOVERIES

If, or to the extent that, after the FleetCo Secured Property has been as fully
as practicable realised and the proceeds thereof have been applied in accordance
with the applicable FleetCo Priority of Payments, the amounts recovered on
realisation of the FleetCo Secured Property are insufficient to pay or discharge
amounts due from Italian FleetCo to the FleetCo Secured Creditors in full for
any reason, Italian FleetCo will have no liability to pay or otherwise make good
any such insufficiency, except to the extent that the corresponding claim
results from gross negligence or wilful misconduct of Italian FleetCo.

 

36. CONTRADICTORY INSTRUCTIONS

If the Lessee receives contradictory instructions, information or other matter
from the Lessor and the FleetCo Security Agent, it shall notify the Lessor, the
FleetCo Security Agent and the Transaction Agent of the contradiction. Following
a FleetCo Event of Default, the instructions of the FleetCo Security Agent shall
prevail.

 

37. AMENDMENT

This Agreement shall not be amended without the prior written consent of the
Parties hereto.

 

38. ASSIGNMENT AND SECURITY

The Lessee and the Lessor may not assign or transfer or purport to assign or
transfer any right or obligation under this Agreement without the written
consent of the FleetCo Security Agent, save that the Lessor may enter into an
assignment by way of security or grant a right of pledge over, amongst other
things, certain of the Lessor’s rights, title and interest in and under this
Agreement pursuant to or as contemplated in any Transaction Document.

 

- 38 -



--------------------------------------------------------------------------------

39. VOLUME PREMIUM

In consideration for the volume of Vehicles the Lessee may rent hereunder (and
to the extent that such amounts have been received by the Lessor from the
Vehicle Manufacturer and/or Vehicle Dealers and are not included in the
Vehicle’s Capitalised Cost), the Lessor agrees to pay to the Lessee, as a volume
premium (the “Volume Premium”) an amount equal (and limited) to any such amounts
as the Vehicle Manufacturers and Vehicle Dealers may pay to the Lessor and which
constitute or reflect any bonus, rebates, credit or similar incentive relating
to Vehicles purchased by the Lessor and leased to the Lessee in accordance with
the terms of this Agreement. The Lessee agrees that the Lessor shall pay to the
Lessee any Volume Premium on the Business Day following actual receipt of the
corresponding amounts from the Vehicle Manufacturers and/or Vehicle Dealers out,
and within the limit, of such amounts.

 

40. OBLIGATIONS AS CORPORATE OBLIGATIONS

 

40.1 No recourse against shareholders and others

No party shall have any recourse against nor shall any personal liability attach
to any shareholder, officer, agent, employee or director of the Lessor or the
Lessee in his capacity as such, by any proceedings or otherwise, in respect of
any obligation, covenant, or agreement of the Lessor or the Lessee contained in
this Agreement.

 

40.2 No liability for obligations of the Lessor

The Lessee shall not have any liability for the obligations of the Lessor under
the Relevant Transaction Documents to which the Lessee is a party solely by
reason of this Agreement and nothing in this Agreement shall constitute the
giving of a guarantee, an indemnity or the assumption of a similar obligation by
any of such other parties in respect of the performance by the Lessor of such
obligations.

 

41. TIME OF THE ESSENCE

Subject to any grace periods provided hereunder, time shall be of the essence of
this Agreement as regards any time, date or period, whether as originally agreed
or altered by agreement between all the parties (and, where required, with
consent) or in any other manner provided in this Agreement, for the performance
of the Lessee of its obligations under this Agreement.

 

42. FLEETCO SECURITY AGENT NOT A PARTY

 

  42.1.1 Except where this Agreement provides otherwise, the FleetCo Security
Agent has agreed to become a party to this Agreement for the better preservation
and enforcement of its rights under this Agreement and the Italian FleetCo
Security Deed and the Issuer’s rights under the FleetCo Italian Facility
Agreement and neither the FleetCo Security Agent nor the Issuer shall assume any
liabilities or obligations under this Agreement unless such obligation or
liability is expressly assumed by the FleetCo Security Agent only (and not the
Issuer in this Agreement.

 

- 39 -



--------------------------------------------------------------------------------

  42.1.2 The FleetCo Security Agent (acting for itself and on behalf of the
Issuer under the FleetCo Italian Facility Agreement) shall not have any
responsibility for any of the obligations of the other Parties and the other
Parties acknowledge that the FleetCo Security Agent (acting for itself and on
behalf of the Issuer under the FleetCo Italian Facility Agreement) has no such
responsibility and that the FleetCo Security Agent (acting for itself and on
behalf of the Issuer under the FleetCo Italian Facility Agreement) is entitled
to the protections contained in and on the terms set out in this Agreement and
in the Italian FleetCo Security Deed and the Framework Agreement. The FleetCo
Security Agent acting for itself and on behalf of the Issuer under the FleetCo
Italian Facility Agreement) hereby declares that each of the FleetCo Security
Agent and the Issuer accepts, for the purposes of article 1411 et seq. of the
Italian Civil Code, the rights and benefits in its favour set out in this
Agreement. The Parties acknowledge that, by declaring that it accepts the
above-mentioned rights and benefits under this Agreement, the FleetCo Security
Agent shall have no liabilities to, and will not assume or have any obligations
of, any other party to this Agreement.

 

  42.1.3 The Parties (other than the FleetCo Security Agent) acknowledge and
accept that the Issuer Has appointed the FleetCo Security Agent to act as their
agent (mandatario con rappresentanza) under and in connection with the FleetCo
Italian Facility Agreement, this Agreement and the other Transaction Documents
governed by Italian law.

 

43. CHANGE OF FLEETCO SECURITY AGENT

If there is an appointment of a replacement FleetCo Security Agent in accordance
with the terms of the relevant FleetCo Deed of Charge, each of the Parties shall
execute such documents and take such action as the successor FleetCo Security
Agent and the outgoing FleetCo Security Agent may reasonably require for the
purposes of vesting in the replacement FleetCo Security Agent the benefit of
this Agreement and the rights, powers and obligations of the FleetCo Security
Agent under this Agreement, and releasing the outgoing FleetCo Security Agent
from its future obligations under this Agreement.

 

44. EXERCISE OF ITALIAN REPAYMENT OPTION

Immediately following the exercise of the Italy Repayment Option and payment in
full of the amount specified in paragraph 6.2.2(ii) of the Framework Agreement,
the Parties hereto agree that the FleetCo Security Agent shall cease to be a
party to this Agreement and shall be automatically released from its obligations
hereunder.

 

45. GOVERNING LAW

This Agreement and any non-contractual obligations arising from it shall be
governed by Italian Law.

 

- 40 -



--------------------------------------------------------------------------------

46. JURISDICTION

 

  46.1.1 With respect to any suit, action, dispute or proceedings relating to
this Agreement and to any non-contractual obligations arising from or connected
to it, each party irrevocably submits to the exclusive jurisdiction of Rome and
agrees that Rome is the most appropriate and convenient courts to settle any
suit, action, Dispute or Proceedings and accordingly neither party will argue to
the contrary.

 

  46.1.2 Clause 44.1.1 above is for the benefit of the Lessor and the FleetCo
Security Agent only. As a result, the Lessor and the FleetCo Security Agent
shall not be prevented from taking Proceedings relating to any suit, action,
Dispute or Proceedings in any other courts with jurisdiction. To the extent
permitted by law, the Lessor may take concurrent proceedings in any number of
jurisdictions.

 

47. GOVERNING LANGUAGE

This Agreement is written in the English language. If this Agreement is
translated into another language, the English text will prevail.

 

48. EXECUTION

The Parties have executed this Agreement on the date stated at the beginning of
this Agreement.

 

- 41 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF MASTER LEASE RENEWAL AGREEMENT

 

To:      Avis Budget Italia S.p.A. Fleet Co. S.A.p.A. (the “Lessor”)      Viale
Carmelo Bene 70      Rome 00139      Italy From:      Avis Budget Italia S.p.A.
(the “Lessee”)      Viale Carmelo Bene 70      00139 Rome      Italy Copy to:
     Crédit Agricole Corporate and Investment Bank, (the “FleetCo Security
Agent” for itself and on behalf of the Issuer and “Transaction Agent”); and
Fiserv Automotive Solutions, Inc (the “Liquidation Agent”).

Date: [—]

Dear Sirs

We refer to the Master Lease Agreement, dated on or about 5 March 2013 (as
amended from time to time) between the Lessee and the Lessor (the “Master Lease
Agreement”). Words and expressions used in this letter have the meanings
ascribed to them in the Master Lease Agreement.

We hereby request that all the leases of Vehicles entered into and that have not
been terminated as of the date hereof in accordance with the Master Lease
Agreement be [extended/renewed] until [date] [year] on the terms set out in the
Master Lease Agreement.

This letter is a Master Lease Renewal Agreement and all provisions of the Master
Lease Agreement shall continue to apply mutatis mutandis.

Yours faithfully,

[—]

 

 

for and on behalf of the Lessee

We hereby agree to the extension of the Master Lease Agreement on the terms set
out therein.

[—]

 

 

for and on behalf of the Lessor

 

- 42 -



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF VEHICLE REQUEST NOTICE

Master Lease Agreement between

Avis Budget Italia S.p.A. Fleet Co. S.A.p.A. and Avis Budget Italia S.p.A.

Vehicle Request Notice

Number of Vehicles

Manufacturer

Vehicle model and year

Expected date of delivery to the Lessee’s premises

Executed by:

Lessee

Avis Budget Italia S.p.A.

 

By:  

 

Date:  

 

Executed by:

Lessor

Avis Budget Italia S.p.A. Fleet Co. S.A.p.A.

 

By:  

 

Date:  

 

 

- 43 -



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF VEHICLE SCHEDULE

Master Lease Agreement between

Avis Budget Italia S.p.A. Fleet Co. S.A.p.A. and Avis Budget Italia S.p.A.

Vehicle Schedule

 

Vehicle Identification Number(s): Motor vehicle number: Registration Number:
Vehicle Manufacturer: Model Year: Model: Colour: Mileage: On Rent Indicator:
Location details (if vehicle is not on rent)

Current location code

Current Location Address

Current Location Telephone number

Location Details (if vehicle on rent)

Customer Name

Customer Address

Customer Telephone number

Expected check in location code Expected check in address Expected location
telephone number

 

- 44 -



--------------------------------------------------------------------------------

Delivery date Programme/Non–Programme Lease Commencement Date: [Contemplated
lease end date (“durata/scadenza del leasing prevista”): [date]1.]

Executed by: Lessor

Avis Budget Italia S.p.A. Fleet Co. S.A.p.A.

 

By:  

 

We refer to the agreement entitled “Italian Master Lease Agreement” entered into
on or about 5 March 2013, between ourselves and Yourselves (as amended, renewed
and restated from time to time, the “Master Lease Agreement”). Unless otherwise
defined, terms defined in the Master Lease Agreement shall have the same meaning
when used in this Vehicle Schedule (lettera di esecuzione per la concessione in
leasing con facoltà di acquisto).

We hereby acknowledge and agree that the Vehicles referred hereunder are leased
(concessi in leasing) as from the relevant Lease Commencement Date until the
contemplated lease end date specified hereunder, in accordance with the Master
Lease Agreement.

The Vehicles leased hereunder are subject to the purchase option in favour of
the Lessee (facoltà di acquisto del locatario) as set out in Clause 30.5 of the
Master Lease Agreement.

The contemplated lease end date specified hereunder may be postponed (prorogata)
by executing a letter substantially in the form of this Vehicle Schedule in
accordance with, and subject to, the terms of the Master Lease Agreement.

Lessee

Avis Budget Italia S.p.A.

 

By:  

 

With a copy to: Crédit Agricole Corporate and Investment Bank as Transaction
Agent and FleetCo Security Agent

 

 

1 

Date to be specified for operating purposes - PRA registrations, it may be
extended exclusively within the limits set out in the definition of “Lease
Expiration Date” of the Master Definitions Agreement.

 

- 45 -



--------------------------------------------------------------------------------

* * * *

[Italian courtesy translation for operating purposes –

English version prevails in case of conflict]

Contratto Quadro di Locazione di Veicoli

tra Avis Budget Italia S.p.A. Fleet Co. S.A.p.A.

e Avis Budget Italia S.p.A.

Lettera di esecuzione per la concessione in leasing di Veicoli

(Vehicle Schedule)

Numero Veicoli:

Numeri identificativi dei Veicoli:

Fornitore:

Modello e anno di produzione:

Veicolo appartenente al Programma/ non appartenente al Programma:

Luogo di consegna:

Data di Inizio del Leasing (Lease Commencement Date):

[Durata/data di scadenza del Leasing prevista: [data]2.]

Sottoscritta da: Locatore

Avis Budget Italia S.p.A. Fleet Co. S.A.p.A.

 

By:  

 

Facciamo riferimento al contratto quadro di locazione di autoveicoli denominato
“Italian Master Lease Agreement” stipulato in data [—] 2013, tra la nostra
società e la Vostra società (come di volta in volta modificato, rinnovato e/o
integrato il “Contratto Quadro di Locazione”). Salvo ove diversamente previsto,
i termini definiti nel Contratto Quadro di Locazione avranno lo stesso
significato qualora utilizzati nella presente lettera di esecuzione per la
concessione in leasing di Veicoli (Vehicle Schedule).

Ai sensi della presente, prendiamo atto e concordiamo che i Veicoli qui indicati
sono concessi in leasing, a far data dalla Data di Inizio del Leasing (Lease
Commencement Date) e per la durata del Leasing sino alla di scadenza del leasing
qui prevista, in conformità alle previsioni del Contratto Quadro di Locazione.

I Veicoli indicati nella presente lettera sono locati con facoltà di acquisto a
favore del Locatario ai sensi dell’articolo 30.5 del Contratto Quadro di
Locazione.

La durata/data di scadenza del Leasing prevista per i Veicoli indicati nella
presente potrà essere prorogata mediante sottoscrizione di una lettera
sostanzialmente nella forma di questa lettera (Vehicle Schedule), in conformità
e secondo i termini del Contratto Quadro di Locazione.

 

 

2 

Data da specificare ai fini operativi per l’iscrizione al PRA - può essere
prorogata esclusivamente nei limiti previsti dalla definizione di “Lease
Expiration Date” inclusa nella “Master Definitions Agreement”.

 

- 46 -



--------------------------------------------------------------------------------

Locatario Avis Budget Italia S.p.A. By:  

 

[Una copia sottoscritta é da fornire al FleetCo Security Agent e al Transaction
Agent]

 

- 47 -



--------------------------------------------------------------------------------

SCHEDULE 4

CONDITION PRECEDENT DOCUMENTS

 

1. A copy certified by an authorised signatory of the Lessee to be a true,
complete and up–to–date copy, of the constitutional documents of the Lessee.

 

2. A copy certified by an authorised signatory of the Lessee to be a true copy,
and being in full force and effect and not amended or rescinded, of resolutions
of the board of directors of the Lessee:

 

  (a) approving the transactions contemplated by this Agreement; and

 

  (b) authorising a person or persons to sign and deliver on behalf of the
Lessee this Agreement, any Vehicle Request Notice, any Vehicle Schedule and any
notices or other documents to be given pursuant thereto.

 

3. A power of attorney granted by a legal representative or an authorised
signatory of the Lessee authorising a person or persons to sign and deliver on
behalf of the Lessee this Agreement, any Vehicle Request Notice, any Vehicle
Schedule and any notices or other documents to be given pursuant thereto.

 

4. Specimen signatures, authenticated by an officer of the Lessee of each of the
authorised signatories referred to in paragraph 2(b) above.

 

- 48 -